Exhibit 10.1

EXECUTION VERSION

 

CREDIT AGREEMENT

Dated as of March 8, 2012

among

PAN-ASIA iGATE SOLUTIONS,

as Borrower,

DBS BANK LTD., SINGAPORE,

as Administrative Agent,

and

THE OTHER LENDERS PARTY HERETO,



--------------------------------------------------------------------------------

  Table of Contents             Page     ARTICLE I      DEFINITIONS AND
ACCOUNTING TERMS   

Section 1.01

  Defined Terms      1   

Section 1.02

  Other Interpretive Provisions      45   

Section 1.03

  Accounting Terms      45   

Section 1.04

  Rounding      46   

Section 1.05

  References to Agreements, Laws, Etc.      46   

Section 1.06

  Times of Day      46   

Section 1.07

  Timing of Payment or Performance      46   

Section 1.08

  Currency Equivalents Generally      46      ARTICLE II      THE COMMITMENTS
AND BORROWINGS   

Section 2.01

  The Loans      47   

Section 2.02

  Borrowings, Conversions and Continuations of Loans      47   

Section 2.03

  Banker’s Guarantees      48   

Section 2.04

  [Reserved]      53   

Section 2.05

  Prepayments      53   

Section 2.06

  Termination or Reduction of Commitments      54   

Section 2.07

  Repayment of Loans      55   

Section 2.08

  Interest      55   

Section 2.09

  Fees      56   

Section 2.10

  Computation of Interest and Fees      56   

Section 2.11

  Evidence of Indebtedness      57   

Section 2.12

  Payments Generally      57   

Section 2.13

  Sharing of Payments      59   

Section 2.14

  Defaulting Lenders      59      ARTICLE III      TAXES, INCREASED COSTS
PROTECTION AND ILLEGALITY   

Section 3.01

  Taxes      61   

Section 3.02

  Illegality      63   

Section 3.03

  Inability to Determine Rates      64   

Section 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Term Loans   
  64   

Section 3.05

  Funding Losses      65   

Section 3.06

  Matters Applicable to All Requests for Compensation      66   

Section 3.07

  Replacement of Lenders Under Certain Circumstances      66   

Section 3.08

  Survival      67   

Section 3.09

  Lender Representation      67   

 

-i-



--------------------------------------------------------------------------------

         Page       ARTICLE IV          CONDITIONS PRECEDENT   

Section 4.01

  Conditions of Initial Borrowing      67   

Section 4.02

  Conditions to All Borrowings      69   

Section 4.03

  Signing Date      70      ARTICLE V      REPRESENTATIONS AND WARRANTIES   

Section 5.01

  Existence, Qualification and Power; Compliance with Laws      70   

Section 5.02

  Authorization; No Contravention      70   

Section 5.03

  Governmental Authorization; Other Consents      70   

Section 5.04

  Binding Effect      71   

Section 5.05

  Financial Statements; No Material Adverse Effect      71   

Section 5.06

  Litigation      71   

Section 5.07

  Ownership of Property; Liens      71   

Section 5.08

  Environmental Compliance      71   

Section 5.09

  Taxes      72   

Section 5.10

  Compliance with ERISA      72   

Section 5.11

  Subsidiaries; Equity Interests      73   

Section 5.12

  Margin Regulations; Investment Company Act      73   

Section 5.13

  Disclosure      73   

Section 5.14

  Intellectual Property; Licenses, Etc.      73   

Section 5.15

  Solvency      74   

Section 5.16

  Designation of Senior Debt.      74      ARTICLE VI      AFFIRMATIVE COVENANTS
  

Section 6.01

  Financial Statements      74   

Section 6.02

  Certificates; Other Information      75   

Section 6.03

  Notices      76   

Section 6.04

  Listing Status      76   

Section 6.05

  Maintenance of Existence      76   

Section 6.06

  Maintenance of Properties      76   

Section 6.07

  Maintenance of Insurance      77   

Section 6.08

  Compliance with Laws      77   

Section 6.09

  Books and Records      77   

Section 6.10

  Inspection Rights      77   

Section 6.11

  Further Assurances      77   

Section 6.12

  Use of Proceeds      78   

Section 6.13

  Designation of Subsidiaries      78   

Section 6.14

  Mauritius Registration      78   

Section 6.15

  Payment of Taxes      79   

Section 6.16

  Debt Service Reserve Account      79   

Section 6.17

  Maintenance of Cash Equivalents      79   

 

-ii-



--------------------------------------------------------------------------------

         Page       

Section 6.18

  Board/Shareholder Approvals      79   

Section 6.19

  Regulatory Approvals      79      ARTICLE VII      NEGATIVE COVENANTS   

Section 7.01

  Liens      80   

Section 7.02

  [Reserved]      80   

Section 7.03

  Indebtedness      80   

Section 7.04

  Fundamental Changes      83   

Section 7.05

  Dispositions      84   

Section 7.06

  Restricted Payments      85   

Section 7.07

  Transactions with Affiliates      85   

Section 7.08

  Limitation on Restrictions on Distributions from Restricted Subsidiaries     
87      ARTICLE VIII      EVENTS OF DEFAULT AND REMEDIES   

Section 8.01

  Events of Default      89   

Section 8.02

  Remedies upon Event of Default      91   

Section 8.03

  Exclusion of Immaterial Subsidiaries      91   

Section 8.04

  Application of Funds      92      ARTICLE IX      ADMINISTRATIVE AGENT AND
OTHER AGENTS   

Section 9.01

  Appointment and Authorization of Agents      92   

Section 9.02

  Delegation of Duties      93   

Section 9.03

  Liability of Agents      93   

Section 9.04

  Reliance by Agents      93   

Section 9.05

  Notice of Default      94   

Section 9.06

  Credit Decision; Disclosure of Information by Agents      94   

Section 9.07

  Indemnification of Agents and Expense Reimbursement      94   

Section 9.08

  Agents in Their Individual Capacities      95   

Section 9.09

  Successor Agents      95   

Section 9.10

  Administrative Agent May File Proofs of Claim      96   

Section 9.11

  Collateral and Guaranty Matters      96   

Section 9.12

  Other Agents; Arrangers and Managers      97   

Section 9.13

  Appointment of Supplemental Administrative Agents      97   

Section 9.14

  Withholding Tax      98      ARTICLE X      MISCELLANEOUS   

Section 10.01

  Amendments, Etc.      98   

Section 10.02

  Notices and Other Communications; Facsimile Copies      100   

Section 10.03

  No Waiver; Cumulative Remedies      101   

 

-iii-



--------------------------------------------------------------------------------

         Page       

Section 10.04

  Attorney Costs and Expenses      101   

Section 10.05

  Indemnification by the Borrower      101   

Section 10.06

  Payments Set Aside      102   

Section 10.07

  Successors and Assigns      102   

Section 10.08

  Confidentiality      105   

Section 10.09

  Setoff      106   

Section 10.10

  Counterparts      106   

Section 10.11

  Integration      106   

Section 10.12

  Survival of Representations and Warranties      106   

Section 10.13

  Severability      106   

Section 10.14

  GOVERNING LAW      107   

Section 10.15

  WAIVER OF RIGHT TO TRIAL BY JURY      107   

Section 10.16

  Binding Effect      107   

Section 10.17

  Judgment Currency      107   

Section 10.18

  Lender Action      108   

Section 10.19

  USA PATRIOT Act      108   

 

-iv-



--------------------------------------------------------------------------------

         Page

SCHEDULES

    

1

  —      Signing Date Guarantors

1.01C

  —      Excluded Subsidiaries

1.01D

  —      Material Real Property

2.01

  —      Term Commitment

5.06

  —      Litigation

5.10(a)

  —      Compliance with ERISA

5.11

  —      Subsidiaries

10.02

  —      Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

     Form of     

A

  —      Committed Loan Notice

B

  —      Security Agreement (Mauritius)

C

  —      Term Note

D

  —      Security Agreement (Singapore)

E

  —      Assignment and Assumption

F

  —      Guaranty

G

  —      [Reserved]

H

  —      Security Agreement (US)

I

  —      Pledge Agreement (US)

J

  —      Pledge Agreement (Mauritius)

K

  —      Secretary’s Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is dated as of March 8, 2012, among
PAN-ASIA iGATE SOLUTIONS, a company incorporated under the laws of Mauritius
(the “Borrower”), the banks, financial institutions and other institutional
lenders party hereto (each, a “Lender”; together with any other person that
becomes a Lender hereunder pursuant to Section 10.07, the “Lenders”), and DBS
BANK LTD., SINGAPORE (“DBS Bank”), as administrative agent (or any successor
appointed pursuant to Section 9.09, the “Administrative Agent”) for the Lenders
and the other Secured Parties (each as hereinafter defined).

PRELIMINARY STATEMENTS

1. As of the date hereof, the Borrower owns approximately 82.4% of the Equity
Interests (as this and other capitalized terms used in these Preliminary
Statements are defined in Section 1.01 below) of Patni Computer Systems Limited
(the “Company”) and intends to acquire the remaining Equity Interests in the
Company (the “Acquisition”).

2. The Borrower has requested that the Lenders extend credit to the Borrower in
the form of Term Commitments and Banker’s Guarantees in an aggregate principal
amount and Available Amount, respectively, of $215,000,000 (the “Facility”).

3. The proceeds of Term Loans and Banker’s Guarantees will be used to finance
the Acquisition and pay related fees and expenses.

4. The Lenders have indicated their willingness to lend on the terms and subject
to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquired Indebtedness” means Indebtedness (a) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary,
or (b) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with such Person
becoming a Restricted Subsidiary or such acquisition or (c) of a Person at the
time such Person merges with or into or consolidates or otherwise combines with
an Obligor. Acquired Indebtedness shall be deemed to have been Incurred, with
respect to clause (a) of the preceding sentence, on the date such Person becomes
a Subsidiary and, with respect to clause (b) of the preceding sentence, on the
date of consummation of such acquisition of assets and, with respect to
clause (c) of the preceding sentence, on the date of the relevant merger,
consolidation or other combination.

“Acquisition” has the meaning specified in the preliminary statements of this
Agreement.

 



--------------------------------------------------------------------------------

“Administrative Agent” means, subject to Section 9.12, DBS, in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent appointed in accordance with Section 9.09.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent and the Supplemental
Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.17.

“Apax” means Apax Partners LLP and funds or partnerships related, managed or
advised by any of them or any Affiliate of any of them.

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Loans as notified to the Administrative Agent and
the Borrower or as otherwise specified in the Assignment and Assumption pursuant
to which such Lender became a party hereto, any of which offices may, subject to
Section 3.01(e) and Section 3.02, be changed by such Lender upon 10 days’ prior
written notice to the Administrative Agent and the Borrower; provided that for
the purposes of the definition of “Excluded Taxes” and Section 3.01, any such
change shall be deemed an assignment made pursuant to an Assignment and
Assumption.

“Applicable Rate” means, during each period set forth below, a percentage per
annum equal to that listed in the table below for the applicable period.

 

Period

 

Signing Date

to and including

the 15 month

anniversary of the

Signing Date

 

The day following

the 15 month

anniversary of the

Signing Date

to and including

the 21 month

anniversary of the

Signing Date

 

The day following

the 21 month

anniversary of the

Signing Date

to and including

the 27 month

anniversary of the

Signing Date

Rate

  2.80%   3.00%   3.20%

 

-2-



--------------------------------------------------------------------------------

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Associate” means (i) any Person engaged in a Similar Business of which the Loan
Parties are the legal and beneficial owners of between 20% and 50% of all
outstanding Voting Stock and (ii) any joint venture entered into by an Obligor.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Audited Financial Statements” means the audited balance sheets of the Borrower
for the fiscal years ended December 31, 2008, December 31, 2009 and December 31,
2010 and the related audited statements of income and cash flows of the Borrower
for the fiscal years ended December 31, 2008, December 31, 2009 and December 31,
2010.

“Available Amount” means, in respect of any Banker’s Guarantee, at any time, the
Dollar Equivalent of the maximum amount payable under such Banker’s Guarantee at
such time (assuming compliance at such time with all conditions thereof).

“Banker’s Guarantee” means a guarantee in respect of banker’s guarantees
denominated in Rupees and issued by DBS Bank Ltd., India.

“Banker’s Guarantee Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any Banker’s Guarantee in accordance with its
Pro Rata Share.

“Banker’s Guarantee Credit Extension” means, with respect to any Banker’s
Guarantee, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“Banker’s Guarantee Expiration Date” means June 8, 2013.

“Banker’s Guarantee Fee” has the meaning specified in Section 2.03(g).

“Banker’s Guarantee Issuer” means DBS Bank.

“Banker’s Guarantee Notice” means an application and agreement for the issuance
or amendment of a Banker’s Guarantee in the form from time to time in use by the
Banker’s Guarantee Issuer.

“Board of Directors” means (a) with respect to the Borrower or any corporation,
the board of directors or managers, as applicable, of the corporation, or any
duly authorized committee thereof; (b) with respect to any partnership, the
board of directors or other governing body of the general partner

 

-3-



--------------------------------------------------------------------------------

of the partnership or any duly authorized committee thereof; and (c) with
respect to any other Person, the board or any duly authorized committee of such
Person serving a similar function. Whenever any provision requires any action or
determination to be made by, or any approval of, a Board of Directors, such
action, determination or approval shall be deemed to have been taken or made if
approved by a majority of the directors on any such Board of Directors (whether
or not such action or approval is taken as part of a formal board meeting or as
a formal board approval).

“Borrower” has the meaning set forth in the recitals to this Agreement.

“Borrowing” means Loans made or continued on the same date and as to which a
single Interest Period is in effect.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Singapore and Mauritius are authorized
or required by law to remain closed; provided that when used in connection with
a Term Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in Dollar deposits in the London interbank market.

“Capital Stock” of any Person means any and all shares of, rights to purchase,
warrants, options or depositary receipts for, or other equivalents of or
partnership or other interests in (however designated), equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes on the basis of GAAP. The amount of Indebtedness represented by such
obligation will be the capitalized amount of such obligation at the time any
determination thereof is to be made as determined on the basis of GAAP, and the
Stated Maturity thereof will be the date of the last payment of rent or any
other amount due under such lease prior to the first date such lease may be
terminated without penalty.

“Cash Equivalents” means:

(1) (a) United States dollars, Euro, or any national currency of any member
state of the European Union or the Republic of India; or (b) any other foreign
currency held by an Obligor in the ordinary course of business;

(2) securities issued or insured by the United States government, a member state
of the European Union, the Republic of India or, in each case, any agency or
instrumentality of thereof, or in respect of which the United States government,
a member state of the European Union, the Republic of India or, in each case,
any agency or instrumentality of thereof has a full and direct Guarantee
Obligation (provided that the full faith and credit of such country or such
member state is pledged in support thereof), having maturities of not more than
two years from the date of acquisition;

(3) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any Lender or by any bank or
trust company (a) whose commercial paper is rated at least “A-2” or the
equivalent thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or
(b) (in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of $100,000,000;

 

-4-



--------------------------------------------------------------------------------

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) entered into with any bank meeting the qualifications
specified in clause (3) above;

(5) commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s or
carrying an equivalent rating by a Nationally Recognized Statistical Rating
Organization, if both of the two named rating agencies cease publishing ratings
of investments or, if no rating is available in respect of the commercial paper,
the issuer of which has an equivalent rating in respect of its long-term debt,
and in any case maturing within one year after the date of acquisition thereof;

(6) readily marketable direct obligations issued by any state of the United
States of America, any member of the European Union, the Republic of India or
any political subdivision thereof, in each case, having one of the two highest
rating categories obtainable from either Moody’s or S&P (or, if at the time,
neither is issuing comparable ratings, then a comparable rating of a rating
agency reasonably acceptable to the Administrative Agent) with maturities of not
more than two years from the date of acquisition;

(7) Indebtedness or Preferred Stock issued by Persons with a rating of “BBB-” or
higher from S&P or “Baa3” or higher from Moody’s (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) with maturities of 12 months or less
from the date of acquisition;

(8) bills of exchange issued in the United States, the Republic of India, or
Japan eligible for rediscount at the relevant central bank and accepted by a
bank (or any dematerialized equivalent);

(9) interests in any investment company, money market or enhanced high yield
fund which invests 95% or more of its assets in instruments of the type
specified in clauses (1) through (7) above; and

(10) for purposes of clause (2) of the definition of “Disposition”, the
Marketable Securities portfolio owned by the Borrower and its Subsidiaries on
the Signing Date.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above,
provided that such amounts are converted into any currency listed in clause
(1) as promptly as practicable and in any event within 10 Business Days
following the receipt of such amounts.

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight draft facility that is
not in default): ACH transactions, treasury and/or cash management services,
including, without limitation, controlled disbursement services, overdraft
facilities, foreign exchange facilities, deposit and other accounts and merchant
services.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Signing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Signing Date or (c) compliance
by a Lender with any guideline, request or directive issued or made after the
Signing Date by any central bank or other governmental or quasi-governmental
authority(whether or not having the force of law); provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in

 

-5-



--------------------------------------------------------------------------------

each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued, in each case other than any rules, regulations, orders,
requests, guidelines or directives thereunder that Lenders are required to
comply with prior to the Signing Date.

“Change of Control” means: (a) iGate Corporation becomes aware of (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, written notice or otherwise) any “person” or “group” of related persons
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act as in
effect on the Signing Date), other than one or more Permitted Holders, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Signing Date), directly or indirectly, of more
than 50% of the total voting power of the Voting Stock of iGate Corporation,
(b) the direct or indirect sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of iGate Corporation and its Restricted Subsidiaries taken as
a whole to a Person, other than a Restricted Subsidiary or one or more Permitted
Holders, (c) any Foreign Subsidiary holds any direct or indirect interest in the
Borrower, (d) iGate Technologies Inc. ceases to hold, directly or indirectly,
legally and beneficially, 100% of the Equity Interests in the Borrower,
(e) iGate Holding Corporation ceases to hold, directly or indirectly, legally
and beneficially, 100% of the Equity Interests in iGate Technologies Inc., and
(f) iGate Corporation ceases to hold, directly or indirectly, legally and
beneficially, 100% of the Equity Interests in iGate Holding Corporation.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and Treasury regulations promulgated thereunder.

“Collateral” means all of the Collateral referred to and as defined in the
Collateral Documents.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) all Obligations shall have been unconditionally guaranteed by each Guarantor
and the Administrative Agent shall have received from each Guarantor either
(x) a counterpart of the guarantee in the Form of Exhibit F duly executed on
behalf of such Person (the “Guarantees”), or (y) in the case of any Person that
becomes a Guarantor after the Signing Date, a supplement to the Guarantee, in
the form specified therein, duly executed and delivered on behalf of such
Person;

(b) the Administrative Agent shall have received from the Borrower a duly
executed counterpart of each Security Agreement;

(c) all outstanding Equity Interests of the Borrower (other than any Equity
Interests constituting Excluded Assets) shall have been pledged pursuant to the
Pledge Agreements and all actions required to perfect the security interest
therein shall have been taken, including that the Administrative Agent shall
have received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank; and

(d) in the event that any Obligor (other than the Borrower) shall grant any Lien
on any of its assets to secure any Indebtedness, the Administrative Agent shall
have received from such Obligor a security agreement, in form and substance
reasonably satisfactory to the Administrative Agent, granting to the
Administrative Agent, for the benefit of the Lenders, a Lien on such assets
which is pari passu to any other Lien on such assets, and such other Obligor
shall take all action required to perfect such Lien of the Administrative Agent;
provided that the foregoing shall not apply to Liens (i) securing working
capital facilities, (ii) securing capital

 

-6-



--------------------------------------------------------------------------------

leases, (iii) permitted under clause (12) of the definition of Permitted Liens,
or (iv) for the benefit of lenders to a Foreign Subsidiary that is classified as
a controlled foreign corporation within the meaning of Section 951(a) of the
Code, or Liens on assets of, and Capital Stock representing more than 65% of the
voting stock of, such Foreign Subsidiary

(e) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Collateral Documents,
requirements of law or reasonably requested by the Administrative Agent to be
filed, delivered, registered or recorded to create the Liens intended to be
created by the Collateral Documents and perfect such Liens to the extent
required by, and with the priority required by, the Collateral Documents and the
other provisions of this Collateral and Guarantee Requirement shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording.

“Collateral Documents” means the Security Agreement (Mauritius), Security
Agreement (Singapore), Security Agreement (US), the Pledge Agreement (US), the
Pledge Agreement (Mauritius), and any other agreement entered into to grant or
perfect a security interest in property as contemplated by the Collateral and
Guarantee Requirement.

“Commitment” means a Term Commitment.

“Commitment Fee” means an amount per annum equal to 0.50%.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, or (b) a
continuation of Term Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Company” has the meaning set forth in the preliminary statements to this
Agreement

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate attesting to the items described in
Section 6.02 in form and substance satisfactory to the Administrative Agent.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including amortization of deferred financing fees of such Person and
its Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated EBITDA” for any period means the Consolidated Net Income for such
period:

 

  (1) increased (without duplication) by the following, in each case (other than
clause (h) to the extent deducted (and not added back) with respect to
Consolidated Net Income:

(a) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted; plus

(b) Fixed Charges of such Person for such period (including (x) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities, plus amounts excluded from the definition of “Consolidated
Interest Expense” pursuant to clauses (w), (x) and (y) in clause (1) thereof);
plus

 

-7-



--------------------------------------------------------------------------------

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period; plus

(d) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the Incurrence of Indebtedness permitted to be Incurred by
this Agreement (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the Senior Notes, the
DBS Revolver, this Agreement and any Securitization Facility, and (ii) any
amendment or other modification of the Senior Notes, the DBS Revolver, this
Agreement and any Securitization Facility; plus

(e) the amount of any restructuring charge or reserve, integration cost or other
business optimization expense or cost associated with establishing new
facilities, including any one-time costs incurred in connection with
acquisitions and costs related to the closure and/or consolidation of
facilities;

(f) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, (excluding any such non-cash charge, write-down
or item to the extent it represents an accrual or reserve for a cash expenditure
for a future period) or other items classified by the Borrower as special items,
less other non-cash items of income increasing Consolidated Net Income
(excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period); plus

(g) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to Apax to the extent otherwise permitted under the
covenants described under Sections 7.06 and 7.07; provided, however that such
fees do not exceed $2,500,000 per any consecutive four quarter period; plus

(h) the amount of net cost savings projected by the Borrower in good faith to be
realized as a result of specified actions either taken or initiated prior to or
during such period (calculated on a pro forma basis as though such cost savings
had been realized on the first day of such period), net of the amount of actual
benefits realized or expected to be realized prior to or during such period from
such actions; provided that (x) such cost savings are reasonably identifiable
and factually supportable, (y) such actions have been taken or initiated no
later than eighteen months after the Signing Date, and (z) the aggregate amount
of cost savings added pursuant to this clause (h) shall not exceed 10% of EBITDA
for any period of four consecutive fiscal quarters; plus

(i) the amount of loss on sale of Securitization Assets and related assets to
the Securitization Subsidiary in connection with a Qualified Securitization
Financing; plus

(j) management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of an Obligor or net cash proceeds of an
issuance of Capital Stock of an Obligor (other than Disqualified Stock,
Designated Preferred Stock or Excluded Contributions) solely to the extent that
such Net Cash Proceeds are excluded from the calculation set forth in
Section 7.06(c); plus

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

 

-8-



--------------------------------------------------------------------------------

(l) rent expense as determined in accordance with GAAP not actually paid in cash
during such period (net of rent expense paid in cash during such period over and
above rent expense as determined in accordance with GAAP); plus

(m) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Obligor Group; and

(n) net realized losses from Hedging Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements;

 

  (2) decreased (without duplication) by: (a) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period and any
non-cash gains with respect to cash actually received in a prior period so long
as such cash did not increase Consolidated EBITDA in such prior period; plus
(b) realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Obligor Group; plus (c) any net realized income or gains
from Hedging Obligations or embedded derivatives that require similar accounting
treatment and the application of Accounting Standard Codification Topic 815 and
related pronouncements, plus (d) rent expense actually paid in cash during such
period (net of rent expense paid in cash during such period in an amount equal
to rent expense determined in accordance with GAAP) and

 

  (3) increased or decreased (without duplication) by, as applicable, any
adjustments resulting for the application of Accounting Standards Codification
Topic 460 or any comparable regulation.

“Consolidated Income Taxes” means taxes or other payments, including deferred
taxes, based on income, profits or capital (including, without limitation,
withholding taxes) and franchise taxes of any of the Obligor Group, whether or
not paid, estimated, accrued or required to be remitted to any Governmental
Authority.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Subsidiaries for such
period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations, and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding (v) accretion or accrual of discounted liabilities
other than Indebtedness, (w) any expense resulting from the discounting of any
Indebtedness in connection with the application of purchase accounting in
connection with any acquisition, (x) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, (y) any expensing of
bridge, commitment and other financing fees, and (z) interest with respect to
Indebtedness of any Parent of such Person appearing upon the balance sheet of
such Person solely by reason of push-down accounting under GAAP; plus

 

-9-



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of such Person and its Subsidiaries for
such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Obligor Group determined on a consolidated basis on the basis of GAAP; provided,
however, that there will not be included in such Consolidated Net Income:

 

  (1) subject to the limitations contained in clause (3) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary, except that
the Borrower’s equity in the net income of any such Person for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
or Cash Equivalents actually distributed by such Person during such period to an
Obligor as a dividend or other distribution or return on investment or could
have been distributed, as reasonably determined by an Officer of the Borrower
(subject, in the case of a dividend or other distribution or return on
investment to a Restricted Subsidiary, to the limitations contained in
clause (2) below);

 

  (2) solely for the purpose of determining the amount available for Restricted
Payments under Section 7.06(3)(i) any net income (loss) of any Restricted
Subsidiary (other than Guarantors) if such Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower or a Guarantor by operation of the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than restrictions that have been waived or
otherwise released), except that the Borrower’s equity in the net income of any
such Restricted Subsidiary for such period will be included in such Consolidated
Net Income up to the aggregate amount of cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained in this clause);

 

  (3) any net after tax gain (or loss) realized upon the sale or other
disposition of any asset or disposed operations of the Obligor Group (including
pursuant to any sale/leaseback transaction) which is not sold or otherwise
disposed of in the ordinary course of business (as determined in good faith by
an Officer or the Board of Directors of the Borrower);

 

  (4) any net after tax extraordinary, exceptional, unusual or nonrecurring
gain, loss, charge or expense or any charges, expenses or reserves in respect of
any restructuring, redundancy or severance expense;

 

  (5) the cumulative effect of a change in accounting principles;

 

-10-



--------------------------------------------------------------------------------

  (6) any non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions;

 

  (7) all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net after tax gain (loss) from any write-off or forgiveness
of Indebtedness or Hedging Obligations or other debt instruments;

 

  (8) any unrealized gains or losses in respect of Hedging Obligations or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of Hedging
Obligations;

 

  (9) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of (i) any Person denominated in
a currency other than the functional currency of such Person and any unrealized
foreign exchange gains or losses relating to translation of assets and
liabilities denominated in foreign currencies or (ii) the Obligor Group owing to
the Obligor Group;

 

  (10) any purchase accounting effects, net of taxes, including, but not limited
to, adjustments to inventory, property and equipment, software and other
intangible assets and deferred revenue in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Obligor Group), as a result of
any consummated acquisition, or the amortization or write-off of any amounts
thereof (including any write-off of in process research and development);

 

  (11) any goodwill or other intangible asset impairment charge or write-off;

 

  (12) solely for the purpose of determining the amount available for Restricted
Investments (but not other Restricted Payments) under Section 7.06(3)(i)
(x) only to the extent not otherwise added back to Consolidated Net Income,
depreciation and amortization expense to the extent in excess of capital
expenditures on property, plant and equipment and (y) Consolidated Income Taxes
to the extent in excess of cash payments made in respect of such Consolidated
Income Taxes; and

 

  (13) accruals and reserves that are established within twelve months after the
release date of the escrow proceeds under the documentation in respect of the
Senior Notes in accordance with GAAP shall be excluded.

“Consolidated Priority Debt” means, at any date of determination, the sum,
without duplication, of (1) the aggregate outstanding Secured Indebtedness of
the Obligor Group and (2) the aggregate outstanding Indebtedness for borrowed
money of the Restricted Subsidiaries that are not Guarantors.

“Consolidated Priority Debt Leverage Ratio” means as of any date of
determination, the ratio of (x) the aggregate outstanding Consolidated Priority
Debt to (y) the aggregate amount of Consolidated EBITDA for the period of the
most recent four consecutive fiscal quarters ending prior to the date of such
determination for which internal consolidated financial statements of the
Borrower are available, in each case with such pro forma adjustments as are
appropriate and consistent with the pro forma adjustments set forth in the
definition of “Fixed Charge Coverage Ratio.”

“Consolidated Total Indebtedness” means, as of any date of determination,
(a) the aggregate amount of Indebtedness of the Obligor Group outstanding on
such date, determined on a consolidated

 

-11-



--------------------------------------------------------------------------------

basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transactions or any acquisition permitted hereunder or other Investment
permitted hereunder) consisting only of Indebtedness for borrowed money,
unreimbursed obligations under letters of credit, obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments, minus (b) the aggregate amount of cash and Cash Equivalents (in
each case, free and clear of all Liens, other than Liens permitted by
Section 7.01, excluding cash and Cash Equivalents to the extent the use thereof
for the application to payment of Indebtedness is not prohibited by law or any
contract to which an Obligor is a party).

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary
obligor”), including any obligation of such Person, whether or not contingent:

 

  (1) to purchase any such primary obligation or any property constituting
direct or indirect security therefor;

 

  (2) to advance or supply funds:

 

  (a) for the purchase or payment of any such primary obligation; or

 

  (b) to maintain the working capital or equity capital of the primary obligor
or otherwise to maintain the net worth or solvency of the primary obligor; or

 

  (3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Credit Facility” means, with respect to any Obligor, one or more debt
facilities, indentures or other arrangements (including this Agreement or
commercial paper facilities and overdraft facilities) with banks, other
financial institutions or investors providing for revolving credit loans, term
loans, notes, receivables financing (including through the sale of receivables
to such institutions or to special purpose entities formed to borrow from such
institutions against such receivables), letters of credit or other Indebtedness,
in each case, as amended, restated, modified, renewed, refunded, replaced,
restructured, refinanced, repaid, increased or extended in whole or in part from
time to time (and whether in whole or in part and whether or not with the
original administrative agent and lenders or another administrative agent or
agents or other banks or institutions and whether provided under this Agreement
or one or more other credit or other agreements, indentures, financing
agreements or otherwise) and in each case including all agreements, instruments
and documents executed and delivered pursuant to or in connection with the
foregoing (including any notes and letters of credit issued pursuant thereto and
any Guarantee Obligations and collateral agreement, patent and trademark
security agreement, mortgages or Banker’s Guarantee Notices and other Guarantee
Obligations, pledges, agreements, security agreements and collateral documents).
Without limiting the generality of the foregoing, the term “Credit Facility”
shall include any agreement or instrument (1) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (2) adding
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder,
(3) increasing the amount of Indebtedness Incurred thereunder or available to be
borrowed thereunder; provided that such increase in borrowings is permitted by
Section 7.03 or (4) otherwise altering the terms and conditions thereof.

“DBS Bank” has the meaning assigned to such term in the preamble to this
Agreement.

 

-12-



--------------------------------------------------------------------------------

“DBS Revolver” means the Credit Agreement dated as of May 10, 2011 among iGate
Corporation, the Lenders party thereto, and DBS Bank, as Administrative Agent.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally and any general principles, reservations or qualifications as to
matters of law set out in any legal opinion delivered in connection with a Loan
Document, and includes, in the case of the Borrower, a winding up order by the
Bankruptcy Division of the Supreme Court of Mauritius, by way of a voluntary
winding up commenced by a resolution passed by the Borrower or by way of a
resolution of creditors at a watershed meeting in accordance with the Insolvency
Act 2009 of Mauritius.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the LIBOR Rate, plus (b) the
Applicable Rate, plus (c) 2.0% per annum.

“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing within one Business Day of the date on which it shall
have been required to fund the same, unless the subject of a good faith dispute
between Borrower and such Lender related hereto, (b) notified Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (c) failed, within one Business Day after written
request by tile Administrative Agent or Borrower, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans (unless the subject of a good faith dispute between Borrower and such
Lender); provided that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent or Borrower, (d) otherwise failed to pay over to Borrower, the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due (unless the subject of
a good faith dispute), or (e) (i) become or is or has a direct or indirect
parent company become or is insolvent or (ii) become or has a direct or indirect
parent company that become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment (for the
avoidance of doubt, a Lender shall not be deemed to be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in such
Lender or its parent by a Governmental Authority); provided that, as of any date
of determination, the determination of whether any Lender is a Defaulting Lender
hereunder shall not take into account, and shall not otherwise impair, any
amounts funded by such Lender which have been assigned by such Lender to an SPC
pursuant to Section 10.07(h). Any determination by the Administrative Agent that
a Lender is a Defaulting Lender under clauses (a) through (e) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
the Borrower and each Lender.

“Delisting Regulations” means the Securities and Exchange Board of India
(Delisting of Equity Shares) Regulations 2009.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by an Obligor
in connection with a Disposition that

 

-13-



--------------------------------------------------------------------------------

is so designated as Designated Non-Cash Consideration pursuant to an Officer’s
Certificate, setting forth the basis of such valuation, less the amount of cash
or Cash Equivalents received in connection with a subsequent payment,
redemption, retirement, sale or other disposition of such Designated Non-Cash
Consideration. A particular item of Designated Non-Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of in compliance
with Section 7.05.

“Designated Preferred Stock” means, with respect to iGate Corporation, Preferred
Stock (other than Disqualified Stock) (a) that is issued for cash (other than to
iGate Corporation or a Subsidiary of iGate Corporation or an employee stock
ownership plan or trust established by iGate Corporation or any Subsidiary
thereof for the benefit of their employees to the extent funded by iGate
Corporation or such Subsidiary) and (b) that is designated as “Designated
Preferred Stock” pursuant to an Officer’s Certificate of the Borrower at or
prior to the issuance thereof, the Net Cash Proceeds of which are excluded from
the calculation set forth in Section 7.08(3)(ii).

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Borrower having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of the Board of Directors of the Borrower shall be deemed not to have
such a financial interest by reason of such member’s holding Capital Stock of
the Borrower or any options, warrants or other rights in respect of such Capital
Stock.

“Disposition” means: (a) the sale, conveyance, transfer or other disposition,
whether in a single transaction or a series of related transactions, of property
or assets (including by way of a Sale and Leaseback Transaction) of an Obligor
(other than Capital Stock) or any Restricted Subsidiaries (each referred to in
this definition as a “disposition”); or (b) the issuance or sale of Capital
Stock of any Restricted Subsidiary (other than Preferred Stock of Restricted
Subsidiaries issued in compliance with Section 7.03 or directors’ qualifying
shares and shares issued to foreign nationals as required under applicable law),
whether in a single transaction or a series of related transactions; in each
case, other than:

(1) a disposition by an Obligor to another Obligor;

(2) a disposition of cash, Cash Equivalents or Investment Grade Securities;

(3) a disposition of inventory or other assets in the ordinary course of
business;

(4) a disposition of obsolete, surplus or worn out equipment or other assets or
equipment or other assets that are not useful in the conduct of the business of
any Obligor;

(5) transactions permitted under Section 7.04 or a transaction that constitutes
a Change of Control;

(6) an issuance of Capital Stock by a Restricted Subsidiary to an Obligor or as
part of or pursuant to an equity incentive or compensation plan approved by the
Board of Directors;

(7) any dispositions of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Borrower) of less than $10,000,000;

(8) any Restricted Payment that is permitted to be made, and is made, under
Section 7.06 and the making of any Permitted Payment or Permitted Investment or,
solely for purposes of Section 7.05(c), asset sales, the proceeds of which are
used to make such Restricted Payments or Permitted Investments;

 

-14-



--------------------------------------------------------------------------------

(9) dispositions in connection with Permitted Liens;

(10) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(11) the licensing or sub-licensing of intellectual property or other general
intangibles and licenses, sub-licenses, leases or subleases of other property,
in each case, in the ordinary course of business;

(12) foreclosure, condemnation or any similar action with respect to any
property or other assets;

(13) the sale or discount (with or without recourse, and on customary or
commercially reasonable terms and for credit management purposes) of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable;

(14) any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary

(15) any disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than an Obligor) from
whom such Restricted Subsidiary was acquired, or from whom such Restricted
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(16) to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;

(17) any disposition of Securitization Assets, or participations therein, in
connection with any Qualified Securitization Financing;

(18) any financing transaction with respect to property constructed, acquired,
replaced, repaired or improved (including any reconstruction, refurbishment,
renovation and/or development of real property) by an Obligor, including Sale
and Leaseback Transactions and asset securitizations, permitted by this
Agreement; and

(19) any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

 

  (1) matures or is mandatorily redeemable for cash or in exchange for
Indebtedness pursuant to a sinking fund obligation or otherwise; or

 

-15-



--------------------------------------------------------------------------------

  (2) is or may become (in accordance with its terms) upon the occurrence of
certain events or otherwise redeemable or repurchasable for cash or in exchange
for Indebtedness at the option of the holder of the Capital Stock in whole or in
part,

in each case on or prior to the earlier of (a) the Stated Maturity of the Senior
Notes or (b) the date on which there are no Senior Notes outstanding; provided,
however, that (i) only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock and (ii) any Capital Stock that would constitute Disqualified
Stock solely because the holders thereof have the right to require an Obligor to
repurchase such Capital Stock upon the occurrence of a change of control or
asset sale (howsoever defined or referred to) shall not constitute Disqualified
Stock if any such redemption or repurchase obligation is subject to compliance
by the relevant Person with Section 7.06; provided, however, that if such
Capital Stock is issued to any plan for the benefit of employees of an Obligor
or any of its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by such Obligor or Subsidiary in order to satisfy applicable
statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, on any date of determination, with respect to any
amount to be denominated in Dollars in respect of a Banker’s Guarantee, the
amount in Dollars of the respective payment under such Banker’s Guarantee or the
amount of such Banker’s Guarantee as determined by the Administrative Agent on
the basis of the Exchange Rate in effect on the date of determination.

“DSRA” means the debt service reserve account established by the Borrower with
DBS Bank.

“DSRA Period” means the period of time from the earlier of (x) date of the
Initial Borrowing or (y) the date of the initial issuance of a Banker’s
Guarantee to the date that is six months after such earlier date.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than any Obligor and those Persons
identified by the Borrower to DBS prior to the Signing Date in a written
instrument acknowledged by the Administrative Agent as ineligible to be a
Lender).

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Obligor or any of their respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
Capital Stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

-16-



--------------------------------------------------------------------------------

“Equity Offering” means (x) a sale of Capital Stock of an Obligor (other than
Disqualified Stock) other than offerings registered on Form S-8 (or any
successor form) under the Securities Act or any similar offering in other
jurisdictions, or (y) the sale of Capital Stock or other securities, the
proceeds of which are contributed to the equity (other than through the issuance
of Disqualified Stock or Designated Preferred Stock or through an Excluded
Contribution) of an Obligor.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Obligor and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as a termination under Section 4062(a) of ERISA; (c) a complete or
partial withdrawal by any Obligor or any ERISA Affiliate from a Multiemployer
Plan, notification of any Obligor or ERISA Affiliate concerning the imposition
of withdrawal liability or notification that a Multiemployer Plan is insolvent
or is in reorganization within the meaning of Title IV of ERISA (or, after the
effectiveness of the Pension Act, that is in endangered or critical status,
within the meaning of Section 305 of ERISA); (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or any ERISA Affiliate; or (g) on or after the effectiveness of the
Pension Act, a determination that any Pension Plan is, or is expected to be, in
“at-risk” status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code).

“Escrow Account” means an escrow account to be established with DBS Bank Ltd.,
India or Kotak Mahindra Bank Limited, as applicable.

“Escrow Agreement” means an escrow agreement that is reasonably acceptable to
DBS Bank Ltd., India, and, if applicable, Kotak Mahindra Bank Limited.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means on any day for purposes of determining the Dollar
Equivalent of any amount denominated in a currency other than Dollars, the rate
at which such other currency may be exchanged into Dollars at approximately
12:00 noon, New York City time on such day as set forth on the Reuters World
Currency Page for such currency, and, in the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Borrower, or, in
the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 12:00 noon, New York City time on
such date for the purchase of Dollars for delivery two Business Days later;

 

-17-



--------------------------------------------------------------------------------

provided that, if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

“Excluded Assets” means a percentage of the Capital Stock of the Borrower which
represents an indirect interest in greater than 65.0% of the voting stock of the
Company. For the avoidance of doubt, American Depositary Shares of the Company
evidencing rights to the voting stock of the Company shall represent voting
stock of the Company, and non-voting stock of the Company shall not constitute
an Excluded Asset.

“Excluded Contribution” means Net Cash Proceeds or property or assets received
by an Obligor as capital contributions to the equity (other than through the
issuance of Disqualified Stock or Designated Preferred Stock) of such Obligor
after the Signing Date or from the issuance or sale (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by an
Obligor or any Subsidiary of an Obligor for the benefit of its employees to the
extent funded by an Obligor) of Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) of the Borrower, in each case, to the extent
designated as an Excluded Contribution pursuant to an Officer’s Certificate of
the Borrower.

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01C hereto,
(b) any Subsidiary that is prohibited by applicable Law or contractual
obligation from guaranteeing the Obligations, (c) any Immaterial Subsidiary,
(d) any Subsidiary which would require consent, approval, license or
authorization from a Governmental Authority to provide a Guarantee unless such
consent, approval, license or authorization has been received or if such
Subsidiary becoming a Guarantor would result in a material adverse tax
consequence to the Borrower or any of their Subsidiaries (including as a result
of the operation of Section 956 of the Code or any similar law or regulation in
ay applicable jurisdiction) (as reasonably determined by the Borrower with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed)), and (e) any other Subsidiary with respect to which the
Administrative Agent and the Borrower reasonably agree in writing that the cost
or other consequences (including any adverse tax consequences) of providing a
Guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

“Excluded Taxes” means (a) with respect to each Agent and each Lender, taxes
(including any additions to tax, penalties and interest) imposed on its overall
net income or net profits (including any franchise taxes imposed in lieu
thereof) by the jurisdiction (or any political subdivision thereof) under the
Laws of which such Agent or such Lender, as the case may be, is resident or
deemed to be resident, is organized, maintains an Applicable Lending Office, or
carries on business or is deemed to carry on business to which such payment
relates (other than a business deemed to arise solely from such person having
executed, delivered, become party to, performed its obligations or received a
payment under, enforced and/or engaged in activities contemplated by this
Agreement or any other Loan Document), and (b) any withholding tax that is
imposed on amounts payable to a Lender that would not have been imposed but for
such Lender’s failure to comply with Section 3.01(f) or Section 3.09.

“Facility” has the meaning specified in the preliminary statements to this
Agreement.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate

 

-18-



--------------------------------------------------------------------------------

(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

“Fee Letter” means the Fee Letter dated as of the date hereof between the
Borrower and DBS Bank, as amended, supplemented or otherwise modified from time
to time.

“First Drawdown Percentage” has the meaning specified in Section 2.06(b).

“Fixed Charge Coverage Ratio” means, with respect to any Person on any
determination date, the ratio of Consolidated EBITDA of such Person for the most
recent four consecutive fiscal quarters ending immediately prior to such
determination date for which internal consolidated financial statements are
available to the Fixed Charges of such Person for four consecutive fiscal
quarters. In the event that an Obligor Incurs, assumes, redeems, defeases,
retires or extinguishes any Indebtedness or becomes subject to a Guarantee
Obligation in respect of any Indebtedness (other than, in each case,
Indebtedness incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid and has not been replaced) or issues or
redeems Disqualified Stock or Preferred Stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Fixed Charge Coverage Ratio Calculation
Date”), then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such Incurrence, assumption, guarantee, redemption, defeasance,
retirement or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period. For purposes of making the
computation referred to above, any Investment, acquisitions, dispositions,
mergers, consolidations and disposed operations that have been made by an
Obligor, during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Fixed Charge
Coverage Ratio Calculation Date shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations and disposed or discontinued operations (and the change in any
associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the four-quarter reference
period. If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into an Obligor since the
beginning of such period shall have made any Investment, acquisition,
disposition, merger, consolidation or disposed or discontinued operation that
would have required adjustment pursuant to this definition, then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or chief accounting officer of the Borrower (including
cost savings and synergies). If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed with a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period except
as set forth in the first paragraph of this definition. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be determined to have been based upon the rate actually chosen, or if
none, then based upon such optional rate chosen as the Borrower may designate.

 

-19-



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any Person for any period, the sum of
(a) Consolidated Interest Expense of such Person for such period; (b) all cash
dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Preferred Stock of any Subsidiary of such Person
during such period; and (c) all cash dividends or other distributions paid
(excluding items eliminated in consolidation) on any series of Disqualified
Stock during this period.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Obligor
or any Subsidiary with respect to employees outside the United States.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is (a) a controlled foreign corporation within the meaning of
Section 951(a) of the Code and (b) any subsidiary not described in clause
(a) that has no material assets other than the Equity Interests of one or more
subsidiaries described in clause (a).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Pro Rata Share of the outstanding Obligations with respect
to Banker’s Guarantees other than Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the date of any calculation or determination required
hereunder. Except as otherwise set forth in this Agreement, all ratios and
calculations based on GAAP contained in this Agreement shall be computed in
accordance with GAAP. At any time after the Signing Date, the Borrower may elect
to establish that GAAP shall mean the GAAP as in effect on or prior to the date
of such election; provided that any such election, once made, shall be
irrevocable. At any time after the Signing Date, the Borrower may elect to apply
IFRS accounting principles in lieu of GAAP and, upon any such election,
references herein to GAAP shall thereafter be construed to mean IFRS (except as
otherwise provided in this Agreement), including as to the ability of the
Borrower to make an election pursuant to the previous sentence; provided that
any such election, once made, shall be irrevocable; provided, further, that any
calculation or determination in this Agreement that require the application of
GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP. The Borrower shall give notice of any such election made
in accordance with this definition to the Administrative Agent and the Lenders.

“Governmental Authority” means any nation, sovereign or government, any state,
provincial, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory, self-regulatory or administrative powers or functions of or
pertaining to government, including a central bank or stock exchange.

“Granting Lender” has the meaning specified in Section 10.07(h).

 

-20-



--------------------------------------------------------------------------------

“Guarantee Obligations” means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

(2) entered into primarily for purposes of assuring in any other manner the
oblige of such Indebtedness of the payment thereof or to protect such oblige
against loss in respect thereof (in whole or in part);

provided, however, that the term “Guarantee Obligations” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith.

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” The term “Guarantee” used as a verb has a corresponding
meaning.

“Guarantors” means iGate Corporation, iGate Technologies Inc., iGate Inc., iGate
Holding Corporation, any other subsidiary of iGate Corporation which from time
to time holds, directly or indirectly, Equity Interests in the Borrower, but
shall exclude any Foreign Subsidiaries of iGate Corporation and such Foreign
Subsidiaries’ direct and indirect Subsidiaries.

“Guaranty” means, collectively, (a) the Guarantees and (b) each other guaranty
and guaranty supplement delivered pursuant to the Collateral and Guarantee
Requirement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.

“Hedging Obligations” means, with respect to any person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contracts, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, commodity price or currency risks either generally or under
specific contingencies.

“IFRS” means International Financial Reporting Standards, as issued by the
International Accounting Standards Board.

“Immaterial Subsidiary” means any Restricted Subsidiary that (i) has not
guaranteed any other Indebtedness of the Borrower and (ii) has Total Assets (as
determined in accordance with GAAP) and Consolidated EBITDA of less than 5.0% of
the Borrower’s Total Assets and Consolidated EBITDA (measured, in the case of
Total Assets, at the end of the most recent fiscal period for which internal
financial statements are available and, in the case of Consolidated EBITDA, for
the four quarters ended most recently for which internal financial statements
are available, in each case measured on a pro forma

 

-21-



--------------------------------------------------------------------------------

basis giving effect to any acquisitions or depositions of companies, division or
lines of business since such balance sheet date or the start of such four
quarter period, as applicable, and on or prior to the date of acquisition of
such Subsidiary); provided that if all Immaterial Subsidiaries collectively have
Total Assets and Consolidated EBITDA of 5.0% or more of the Borrower’s Total
Assets and Consolidated EBITDA, then the Borrower shall take all action
necessary or reasonably requested by the Administrative Agent as required
pursuant to Section 6.11 with respect to such Restricted Subsidiaries such that
the aggregate Total Assets and aggregate Consolidated EBITDA are less than 5.0%
of the Borrower’s Total Assets and Consolidated EBITDA.

“Incur” means issue, create, assume, have any Guarantee Obligation in respect
of, incur, extend or otherwise become directly or indirectly liable for,
contingently or otherwise; provided, however, that any Indebtedness or Capital
Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) will be
deemed to be Incurred by such Restricted Subsidiary at the time it becomes a
Restricted Subsidiary and the terms “Incurred” and “Incurrence” have meanings
correlative to the foregoing and any Indebtedness pursuant to any revolving
credit or similar facility shall only be “Incurred” at the time any funds are
borrowed thereunder.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

 

  (1) the principal of indebtedness of such Person for borrowed money;

 

  (2) the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;

 

  (3) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit or other instruments plus the aggregate amount
of payments thereunder that have been reimbursed) (except to the extent such
reimbursement obligations relate to trade payables and such obligations are
satisfied within 30 days of Incurrence);

 

  (4) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except trade payables), which
purchase price is due more than one year after the date of placing such property
in service or taking final delivery and title thereto;

 

  (5) Capitalized Lease Obligations of such Person;

 

  (6) the principal component of all obligations, or liquidation preference, of
such Person with respect to any Disqualified Stock or, with respect to any
Subsidiary, any Preferred Stock (but excluding, in each case, any accrued
dividends);

 

  (7) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
(as determined in good faith by the Borrower) and (b) the amount of such
Indebtedness of such other Persons;

 

  (8) Guarantee Obligations of such Person in respect of the principal component
of Indebtedness of other Persons; and

 

-22-



--------------------------------------------------------------------------------

  (9) to the extent not otherwise included in this definition, net obligations
of such Person under Hedging Obligations (the amount of any such obligations to
be equal at any time to the net payments under such agreement or arrangement
giving rise to such obligation that would be payable by such Person at the
termination of such agreement or arrangement).

The term “Indebtedness” shall not include any lease, concession or license of
property (or Guarantee Obligation in respect thereof) which would be considered
an operating lease under GAAP as in effect on the Signing Date, any prepayments
of deposits received from clients or customers in the ordinary course of
business, or obligations under any license, permit or other approval (or
Guarantee Obligations in respect of such obligations) Incurred prior to the
Signing Date or in the ordinary course of business.

The amount of Indebtedness of any Person at any time in the case of any
revolving credit or similar facility shall be the total amount of funds borrowed
and then outstanding. The amount of Indebtedness of any Person at any date shall
be determined as set forth above or otherwise provided in this Agreement, and
(other than with respect to letters of credit or Guarantee Obligations or
Indebtedness specified in the foregoing clauses (7), (8) or (9)) shall equal the
amount thereof that would appear on a balance sheet of such Person (excluding
any notes thereto) prepared on the basis of GAAP.

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

 

  (i) Contingent Obligations Incurred in the ordinary course of business;

 

  (ii) in connection with the purchase by an Obligor of any business, any
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days; or

 

  (iii) for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims, obligations or contributions or
social security or wage Taxes.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Indenture” means the Indenture relating to the Senior Notes, dated as of
April 29, 2011, between iGate Corporation as issuer, iGate Technologies, Inc.,
as guarantor and Wilmington Trust FSB as the trustee for the holders of the
Senior Notes.

“Information” has the meaning specified in Section 10.08.

“Initial Commitment Reduction Date” has the meaning specified in
Section 2.06(b).

“Initial Term Borrowing” means the initial borrowing of Term Loans or issuance
of Banker’s Guarantees hereunder, as applicable.

“Interest Payment Date” means, as to any Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date of the Facility under which
such Loan was made; provided that if any Interest Period for a Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates.

 

-23-



--------------------------------------------------------------------------------

“Interest Period” means, as to each Term Loan, the period commencing on the date
such Term Loan is disbursed or continued, and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Loan, nine or twelve months thereafter or, any earlier date as selected by the
Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business, and excluding any debt or extension
of credit represented by a bank deposit other than a time deposit) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or the
Incurrence of a Guarantee Obligation in respect of any obligation of, or any
purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such other Persons and all other items that are or would
be classified as investments on a balance sheet prepared on the basis of GAAP;
provided, however, that endorsements of negotiable instruments and documents in
the ordinary course of business will not be deemed to be an Investment. If an
Obligor or any Restricted Subsidiary issues, sells or otherwise disposes of any
Capital Stock of a Person that is a Restricted Subsidiary such that, after
giving effect thereto, such Person is no longer a Restricted Subsidiary, any
Investment by an Obligor or any Restricted Subsidiary in such Person remaining
after giving effect thereto will be deemed to be a new Investment at such time.

For purposes of Section 7.06:

 

  (1) “Investment” will include the portion (proportionate to iGate
Corporation’s equity interest in a Restricted Subsidiary to be designated as an
Unrestricted Subsidiary) of the fair market value of the net assets of such
Restricted Subsidiary at the time that such Restricted Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, iGate Corporation will be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to (a) iGate Corporation’s “Investment” in such
Subsidiary at the time of such redesignation less (b) the portion (proportionate
to iGate Corporation’s equity interest in such Subsidiary) of the fair market
value of the net assets (as conclusively determined by the Board of Directors of
iGate Corporation in good faith) of such Subsidiary at the time that such
Subsidiary is so re-designated a Restricted Subsidiary; and

 

-24-



--------------------------------------------------------------------------------

  (2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of iGate Corporation.

“Investment Grade Securities” means:

(1) securities issued or insured by the United States government or any agency
or instrumentality thereof, or in respect of which the United States government
or any agency or instrumentality of thereof has a full and direct Guarantee
Obligation (other than, in each case, Cash Equivalents);

(2) securities issued or directly and fully guaranteed or insured by a member of
the European Union, or any agency or instrumentality thereof (other than Cash
Equivalents);

(3) debt securities or debt instruments with a rating of “A-” or higher from S&P
or “A3” or higher by Moody’s or the equivalent of such rating by such rating
organization or, if no rating of Moody’s or S&P then exists, the equivalent of
such rating by another Nationally Recognized Statistical Rating Organization,
but excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries; and

(4) investments in any fund that invests exclusively in investments of the type
described in clauses (1), (2) and (3) above which fund may also hold cash and
Cash Equivalents pending investment or distribution.

“IP Rights” has the meaning specified in Section 5.14.

“Issuer Documents” means with respect to any Banker’s Guarantee, the Banker’s
Guarantee Notice, and any other document, agreement and instrument entered into
between the Banker’s Guarantee Issuer and the Borrower (or any Subsidiary) or in
favor of the Banker’s Guarantee Issuer and relating to such Banker’s Guarantee.

“Judgment Currency” has the meaning specified in Section 10.17.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“LIBOR Rate” means, in relation to any Loan or Unpaid Sum, (a) the applicable
Screen Rate or (b) if no Screen Rate is available, or the Screen Rate is zero or
negative, for US Dollars for the Interest Period of that Loan or Unpaid Sum, the
rates (rounded upwards to four decimal places) quoted by the Administrative
Agent or an Affiliate thereof to leading banks in the London interbank market,
as of 11:00 a.m. (London time) on the Quotation Day for which an interest rate
is to be determined for the offering of deposits in US Dollars and for a period
comparable to the Interest Period for that Loan or Unpaid Sum.

 

-25-



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter and (f) the Issuer
Documents, in each case as amended.

“Loan Parties” means, collectively, (a) the Borrower, and (b) each other
Guarantor.

“Management Advances” means loans or advances made to, or Guarantee Obligations
in respect of loans or advances made to, directors, Officers, employees or
consultants of any Parent or Obligor not exceeding $5,000,000 in the aggregate
outstanding at any time:

 

  (1) (a) in respect of travel, entertainment or moving related expenses
Incurred in the ordinary course of business or (b) for purposes of funding any
such person’s purchase of Capital Stock (or similar obligations) of the
Borrower, its Subsidiaries or any Parent with (in the case of this
sub-clause (b)) the approval of the Board of Directors;

 

  (2) in respect of moving related expenses Incurred in connection with any
closing or consolidation of any facility or office; or

 

  (3) other loans, advances or Guarantee Obligations.

“Marketable Securities” means:

(1) securities issued or insured by the United States government, a member state
of the European Union, the Republic of India or, in each case, any agency or
instrumentality thereof, or in respect of which the United States government, a
member state of the European Union, the Republic of India or, in each case, any
agency or instrumentality thereof has a full and direct Guarantee Obligation
(provided that the full faith and credit of such country or such member state is
pledged in support thereof), having maturities of not more than two years from
the date of acquisition;

(2) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any Lender or by any bank or
trust company (a) whose commercial paper is rated at least “A-2” or the
equivalent thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or
(b) (in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of $100,000,000;

(3) repurchase obligations for underlying securities of the types described in
clauses (1) and (2) entered into with any bank meeting the qualifications
specified in clause (4) below;

(4) commercial paper and corporate bonds rated at the time of acquisition
thereof at least “AA” or the equivalent thereof by S&P or “P-1” or the
equivalent thereof by Moody’s or carrying an equivalent rating by a Nationally
Recognized Statistical Rating Organization, if both of the two named rating
agencies cease publishing ratings of investments or, if no rating is available
in respect of the commercial paper, the issuer of which has an equivalent rating
in respect of its long-term debt, and in any case maturing within one year after
the date of acquisition thereof; provided that at no time shall the aggregate
amount of such commercial paper held in the Marketable Securities portfolio
required to be held pursuant to Section 6.17 comprise more than 15% of such
portfolio;

 

-26-



--------------------------------------------------------------------------------

(5) readily marketable direct obligations issued by any state of the United
States of America, any member of the European Union, the Republic of India or
any political subdivision thereof, in each case, having one of the two highest
rating categories obtainable from either Moody’s or S&P (or, if at the time,
neither is issuing comparable ratings, then a comparable rating of a rating
agency reasonably acceptable to the Administrative Agent) with maturities of not
more than two years from the date of acquisition; and

(6) interests in any investment company, money market or enhanced high yield
fund which invests 95% or more of its assets in instruments of the type
specified in clauses (1) through (5) above.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Obligor Group, taken as a whole, (b) a material adverse effect on the
ability of the Obligor Group (taken as a whole) to perform their respective
payment obligations under any Loan Document to which any Obligor is a party,
(c) a material adverse effect on the rights and remedies of the Lenders or the
Agents under any Loan Document or the Administrative Agent’s ability to realize
upon the Collateral (other than any Collateral that has a nominal value) or
(d) a material impairment of the priority of the Liens of the Administrative
Agent with respect to the Collateral (other than any Collateral that has a
nominal value) as a result of the action or failure to act on the part of any
Obligor.

“Material Real Property” means any real property owned by any Obligor with a
book value in excess of $2,000,000 and each parcel of real property listed on
Schedule 1.01D.

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).

“Maturity Date” means June 8, 2014; provided that, if such day is not a Business
Day, the Maturity Date shall be the Business Day immediately preceding such day.

“Merchant Banker” means Kotak Mahindra Capital Company Limited.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or any ERISA Affiliate makes
or is obligated to make contributions, or during the period since January 1,
2003, has made or been obligated to make contributions.

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 of the
Securities Act.

 

-27-



--------------------------------------------------------------------------------

“Net Available Cash” from a Disposition means cash payments received (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise and net proceeds from the sale or
other disposition of any securities received as consideration, but only as and
when received, but excluding any other consideration received in the form of
assumption by the acquiring person of Indebtedness or other obligations relating
to the properties or assets that are the subject of such Disposition or received
in any other non-cash form) therefrom, in each case net of:

 

  (1) all legal, accounting, investment banking, title and recording tax
expenses, commissions and other fees and expenses Incurred, and all Taxes paid
or required to be paid or accrued as a liability under GAAP (after taking into
account any available tax credits or deductions and any tax sharing agreements),
as a consequence of such Disposition;

 

  (2) all payments made on any Indebtedness which is secured by any assets
subject to such Disposition, in accordance with the terms of any Lien upon such
assets, or which by applicable law be repaid out of the proceeds from such
Disposition;

 

  (3) all distributions and other payments required to be made to minority
interest holders (other than any Parent, the Borrower or any of their respective
Subsidiaries) in Subsidiaries or joint ventures as a result of such Disposition;
and

 

  (4) the deduction of appropriate amounts required to be provided by the seller
as a reserve, on the basis of GAAP, against any liabilities associated with the
assets disposed of in such Disposition and retained by the an Obligor after such
Disposition.

“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event (but excluding any proceeds received from any
Obligor), including (i) any cash received in respect of any non-cash proceeds
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment or
earn-out, but excluding any reasonable interest payments), but only as and when
received, (ii) in the case of a casualty, insurance proceeds, (iii) in the case
of a condemnation or similar event, condemnation awards and similar payments,
and (iv) any cash received in respect of any sale or issuance of Capital Stock
minus (b) the sum of (i) all reasonable fees, commissions, costs and
out-of-pocket expenses actually Incurred by any Obligor to third parties in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments that are permitted hereunder and are made by any Obligor as a result of
such event to repay Indebtedness (other than Term Loans) secured by such asset
or otherwise subject to mandatory prepayment as a result of such event,
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
any Obligor in respect of such event, and (iv) the amount of any reserves
established by any Obligor to fund contingent liabilities reasonably estimated
to be payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Responsible Officer), provided that any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Obligor at such time of Net Cash Proceeds in the amount of such
reduction.

“Non-Consenting Lender” has the meaning specified in Section 3.07(c).

“Non-Guarantor” means any Subsidiary that is not a Guarantor.

“Note” means a Term Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the

 

-28-



--------------------------------------------------------------------------------

commencement by or against any Loan Party or any other Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Obligor Group under the Loan Documents (and of any of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (i) the obligation (including guarantee obligations) to pay principal,
interest, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or any other Subsidiary
under any Loan Document and (ii) the obligation of any Loan Party or any other
Subsidiary to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party or such Subsidiary.

“Obligor” and “Obligor Group” mean, individually or collectively, as the case
may (a) the Borrower, (b) each other Guarantor, and (c) any Restricted
Subsidiary of any Guarantor.

“Officer” means, with respect to any Person, (1) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Managing Director, or the
Secretary (a) of such Person or (b) if such Person is owned or managed by a
single entity, of such entity, or (2) any other individual designated as an
“Officer” for the purposes of this Agreement by the Board of Directors of such
Person.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to Term Loans on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date, and (b) with
respect to Banker’s Guarantees on any date, the Available Amount of Banker’s
Guarantees on such date after giving effect to any Banker’s Guarantee Credit
Extension occurring on such date and any other changes in the aggregate
Available Amount of Banker’s Guarantees on such date.

“Packing Credit Facility” means the revolving packing credit facility, as
described in and pursuant to the terms of the Facility Letter, dated as of
April 1, 2011, between iGATE Global Solutions Limited and Standard Chartered
Bank, together with the related documents thereto (including the revolving loans
thereunder, any letters of credit and reimbursement obligations related thereto,
any related Guarantee Obligations and security documents), as amended, extended,
renewed, restated, refunded, replaced, refinanced, supplemented, modified or
otherwise changed (in whole or in part, and without limitation as to amount,
terms, conditions, covenants and other provisions) from time to time, and any
one or more agreements (and related documents) governing Indebtedness, including
indentures, incurred to refinance, substitute, supplement, replace or add to
(including increasing the amount available for borrowing or adding or removing
any Person as a borrower, issuer or guarantor thereunder); provided that

 

-29-



--------------------------------------------------------------------------------

such increase in borrowings is permitted by Section 7.03 in whole or in part,
the borrowings and commitments then outstanding or permitted to be outstanding
under such Packing Credit Facility or one or more successors to the Packing
Credit Facility or one or more new credit agreements.

“Parent” means any Person of which iGate Corporation at any time is or becomes a
Subsidiary after the Signing Date.

“Participant” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Obligor or
any ERISA Affiliate or to which any Obligor or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time since January 1, 2003.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash or Cash Equivalents between an Obligor and another Person; provided that
any cash or Cash Equivalents received in excess of the value of any cash or Cash
Equivalents sold or exchanged must be applied in accordance with Section 7.05.

“Permitted Holders” means, collectively, (1) Apax, (2) any one or more Persons
whose beneficial ownership constitutes or results in a Change of Control in
respect of which a Change of Control Offer is made in accordance with (and as
defined in) the requirements of the Indenture and Affiliates of such Persons,
(3) Senior Management, (4) any Person who is acting as an underwriter in
connection with a public or private offering of Capital Stock of any Parent or
Obligor, acting in such capacity, and (5) any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that, in the case
of such group and without giving effect to the existence of such group or any
other group, Apax and Senior Management, collectively, have beneficial ownership
of more than 50% of the total voting power of the Voting Stock of iGate
Corporation.

“Permitted Investment” means (in each case, by an Obligor):

 

  (1) Investments in (a) an Obligor (including the Capital Stock of any such
Obligor) or (b) a Person (including the Capital Stock of any such Person) that
is engaged in a Similar Business that will, upon the making of such Investment,
become a Restricted Subsidiary;

 

  (2) Investments in another Person if such Person is engaged in any Similar
Business and as a result of such Investment such other Person is merged,
consolidated or otherwise combined with or into, or transfers or conveys all or
substantially all its assets to, an Obligor;

 

  (3) Investments in Cash Equivalents or Investment Grade Securities;

 

  (4) Investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

 

-30-



--------------------------------------------------------------------------------

  (5) Management Advances;

 

  (6) Investments in Capital Stock, obligations or securities received in
settlement of debts created in the ordinary course of business and owing to an
Obligor, or as a result of foreclosure, perfection or enforcement of any Lien,
or in satisfaction of judgments or pursuant to any plan of reorganization or
similar arrangement including upon the bankruptcy or insolvency of a debtor;

 

  (7) Investments made as a result of the receipt of non-cash consideration from
a sale or other disposition of property or assets, including a Disposition;

 

  (8) Investments existing or pursuant to agreements or arrangements in effect
on the Signing Date and any modification, replacement, renewal or extension
thereof, provided that the amount of any such Investments may not be increased;

 

  (9) Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 7.03;

 

  (10) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (10) that are
at that time outstanding, not to exceed the greater of $50,000,000 and 2.5% of
Total Assets (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value) plus the
amount of any distributions, dividends, payments or other returns in respect of
such Investments (without duplication for purposes of the covenant described in
Section 7.06(c) any amounts applied pursuant to clause (c) of the first
paragraph of such covenant); provided that if such Investment is in Capital
Stock of a Person that subsequently becomes a Restricted Subsidiary, such
Investment shall thereafter be deemed permitted under the foregoing clause (1)
or (2) and shall not be included as having been made pursuant to this clause
(10);

 

  (11) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens otherwise described in the
definition of “Permitted Liens” or made in connection with Liens permitted under
Section 7.01;

 

  (12) any Investment to the extent made using Capital Stock of an Obligor
(other than Disqualified Stock) or Capital Stock of any Parent (other than
Disqualified Stock) as consideration;

 

  (13) any transaction to the extent constituting an Investment that is
permitted and made in accordance with the provisions of Section 7.07 (except
those described in clauses (1), (3), (5), (7), (8), (11) and (13) of such
Section);

 

  (14) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or licenses or leases of intellectual
property, in any case, in the ordinary course of business and in accordance with
this Agreement;

 

  (15) (i) Guarantee Obligations in respect of Indebtedness of an Obligor not
prohibited by Section 7.03 and (other than with respect to Indebtedness)
guarantees, keepwells and similar arrangements in the ordinary course of
business, and (ii) performance guarantees with respect to obligations incurred
by an Obligor that are permitted by this Agreement;

 

-31-



--------------------------------------------------------------------------------

  (16) Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited by this Agreement;

 

  (17) Investments of a Subsidiary acquired after the Signing Date or of an
entity merged into or consolidated with an Obligor after the Signing Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

 

  (18) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons;

 

  (19) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower; and

 

  (20) any transaction to the extent constituting an Investment in connection
with any disposition of Capital Stock of a Subsidiary pursuant to Indian
regulatory or shareholding requirements, including, without limitation, the
ability to invest proceeds received from the disposition of such Capital Stock
to create an escrow account, the ability to pass the control of such escrow
account to a third party and the entry into put or call arrangements with third
parties.

“Permitted Liens” means, with respect to any Person:

 

  (1) pledges, deposits or Liens under workmen’s compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, completion guarantees, contracts (other than for
borrowed money) or leases, or to secure utilities, licenses, public or statutory
obligations, or to secure surety, indemnity, judgment, appeal or performance
bonds, guarantees of government contracts (or other similar bonds, instruments
or obligations), or as security for contested taxes or import or customs duties
or for the payment of rent, or other obligations of like nature, in each case
Incurred in the ordinary course of business;

 

  (2) Liens imposed by law, including carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s and repairmen’s or other like Liens, in each case for
sums not yet overdue for a period of more than 60 days or that are bonded or
being contested in good faith by appropriate proceedings;

 

  (3) Liens for taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate
proceedings; provided that appropriate reserves required pursuant to GAAP have
been made in respect thereof;

 

  (4) Liens in favor of the Borrower of surety, performance or other bonds,
guarantees or letters of credit or bankers’ acceptances (not issued to support
Indebtedness for borrowed money) issued pursuant to the request of and for the
account of any Obligor in the ordinary course of its business;

 

  (5)

encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way,

 

-32-



--------------------------------------------------------------------------------

  sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning, building codes or other restrictions (including minor
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental to the conduct of the business of any
Obligor or to the ownership of its properties which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of any Obligor;

 

  (6) Liens on assets or property of any Obligor securing Hedging Obligations
permitted under this Agreement;

 

  (7) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;

 

  (8) Liens arising out of judgments, decrees, orders or awards not giving rise
to an Event of Default so long as any appropriate legal proceedings which may
have been duly initiated for the review of such judgment, decree, order or award
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

 

  (9) Liens to secure Indebtedness permitted by Section 7.03;

 

  (10) Liens that are contractual rights of set-off or, in the case of clause
(i) or (ii) below, other bankers’ Liens (i) relating to treasury, depository and
Cash Management Services or any automated clearing house transfers of funds in
the ordinary course of business and not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of any Obligor or (iii) relating to purchase orders and other
agreements entered into with customers of any Obligor in the ordinary course of
business;

 

  (11) Liens existing on the Signing Date;

 

  (12) Liens on property, other assets or shares of stock of a Person at the
time such Person becomes a Restricted Subsidiary (or at the time an Obligor or a
Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, consolidation or other business
combination transaction with or into any Obligor or Restricted Subsidiary);
provided, however, that such Liens are not created, Incurred or assumed in
anticipation of or in connection with such other Person becoming a Restricted
Subsidiary (or such acquisition of such property, other assets or stock);
provided, further, that such Liens are limited to all or part of the same
property, other assets or stock (plus improvements, accession, proceeds or
dividends or distributions in connection with the original property, other
assets or stock) that secured (or, under the written arrangements under which
such Liens arose, could secure) the obligations to which such Liens relate;
provided, further, that the Acquired Indebtedness in respect of such Liens is
permitted under Section 7.03(l);

 

  (13) Liens on assets or property of any Obligor securing Indebtedness or other
obligations of such Obligor owing to another Obligor, or Liens in favor of an
Obligor;

 

  (14)

Liens securing Refinancing Indebtedness Incurred to refinance Indebtedness that
was previously so secured, and permitted to be secured under this Agreement;
provided that any such Lien is limited to all or part of the same property or
assets (plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or,

 

-33-



--------------------------------------------------------------------------------

  under the written arrangements under which the original Lien arose, could
secure) the Indebtedness being refinanced or is in respect of property that is
or could be the security for or subject to a Permitted Lien hereunder;

 

  (15) (a) mortgages, liens, security interests, restrictions, encumbrances or
any other matters of record that have been placed by any government, statutory
or regulatory authority, developer, landlord or other third party on property
over which an Obligor has easement rights or on any leased property and
subordination or similar arrangements relating thereto and (b) any condemnation
or eminent domain proceedings affecting any real property;

 

  (16) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

 

  (17) Liens on property or assets under construction (and related rights) in
favor of a contractor or developer or arising from progress or partial payments
by a third party relating to such property or assets;

 

  (18) Liens on escrowed proceeds in respect of the Senior Notes for the benefit
of the related holders of debt securities or other Indebtedness (or the
underwriters or arrangers thereof) or on cash set aside at the time of the
Incurrence of any Indebtedness or government securities purchased with such
cash, in either case to the extent such cash or government securities prefund
the payment of interest on such Indebtedness and are held in an escrow account
or similar arrangement to be applied for such purpose;

 

  (19) Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities, or
liens over cash accounts securing cash pooling arrangements;

 

  (20) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

 

  (21) Liens on Capital Stock or other securities of an Unrestricted Subsidiary
that secure Indebtedness of such Unrestricted Subsidiary;

 

  (22) any security granted over the marketable securities portfolio described
in clause (9) of the definition of “Cash Equivalents” in connection with the
disposal thereof to a third party;

 

  (23) Liens on equipment of an Obligor and located on the premises of any
client or supplier in the ordinary course of business;

 

  (24) Liens on assets or securities deemed to arise in connection with and
solely as a result of the execution, delivery or performance of contracts to
sell such assets or securities if such sale is otherwise permitted by this
Agreement;

 

  (25) Utility and other similar deposits made in the ordinary course of
business; and

 

  (26) Liens in connection with any disposition of Capital Stock of a Subsidiary
pursuant to Indian regulatory or shareholding requirements, including, without
limitation, the ability to invest proceeds received from the disposition of such
Capital Stock to create an escrow account, the ability to pass the control of
such escrow account to a third party and the entry into put or call arrangements
with third parties.

 

-34-



--------------------------------------------------------------------------------

For purposes of this definition, the term Indebtedness shall be deemed to
include interest on such Indebtedness including interest which increases the
principal amount of such Indebtedness.

“Permitted Payment” means:

 

  (a) the payment of any dividend or distribution within 60 days after the date
of declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement or the redemption, repurchase or
retirement of Indebtedness if, at the date of any irrevocable redemption notice,
such payment would have complied with the provisions of this Agreement;

 

  (b) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock or Subordinated Indebtedness made by exchange
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of the issuance of
fractional shares) for, or out of the proceeds of the substantially concurrent
sale of, Capital Stock of iGate Corporation (other than Disqualified Stock or
Designated Preferred Stock) (“Refunding Capital Stock”) or a substantially
concurrent contribution to the equity (other than through the issuance of
Disqualified Stock or Designated Preferred Stock or through an Excluded
Contribution) of iGate Corporation; provided, however, that to the extent so
applied, the Net Cash Proceeds, or fair market value of property or assets or of
Marketable Securities, from such sale of Capital Stock or such contribution will
be excluded from Section 7.06(3);

 

  (c) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Refinancing Indebtedness
permitted to be Incurred pursuant to Section 7.03;

 

  (d) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Preferred Stock of an Obligor made by exchange for or out of the
proceeds of the substantially concurrent sale of Preferred Stock of an Obligor
that, in each case, is permitted to be Incurred pursuant to Section 7.03, and
that in each case, constitutes Refinancing Indebtedness;

 

  (e) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness:

 

  (i) from Net Available Cash to the extent permitted under Section 7.05;

 

  (ii) to the extent required by the agreement governing such Subordinated
Indebtedness, following the occurrence of any event described therein as a
“change of control”;

 

  (iii) consisting of Acquired Indebtedness (other than Indebtedness Incurred
(A) to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by an Obligor or
(B) otherwise in connection with or contemplation of such acquisition);

 

-35-



--------------------------------------------------------------------------------

  (f) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock (other than Disqualified
Stock) of iGate Corporation or any of its Parents held by any future, present or
former employee, director or consultant of any Obligor, any Subsidiary, or any
of their Parents (or permitted transferees, assigns, estates, trusts or heirs of
such employee, director or consultant) pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement;
provided, however, that the aggregate Restricted Payments made under this clause
do not exceed $5,000,000 in any calendar year (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum of $10,000,000 in any calendar year); provided further that such amount
in any calendar year may be increased by an amount not to exceed:

 

  (i) the cash proceeds from the sale of Capital Stock (other than Disqualified
Stock or Designated Preferred Stock) of iGate Corporation and, to the extent
contributed to the capital of iGate Corporation (other than through the issuance
of Disqualified Stock or Designated Preferred Stock or an Excluded
Contribution), Capital Stock of any iGate Corporation’s Parents, in each case to
members of management, directors or consultants of an Obligor, any Subsidiary or
any of their Parents that occurred after the Signing Date, to the extent the
cash proceeds from the sale of such Capital Stock have not otherwise been
applied to the payment of Restricted Payments by virtue of Section 7.06(3); plus

 

  (ii) the cash proceeds of key man life insurance policies received by any
Obligor after the Signing Date; less

 

  (iii) the amount of any Restricted Payments made in previous calendar years
pursuant to clauses (a) and (b) of this clause;

and provided further that cancellation of Indebtedness owing to any Obligor from
members of management, directors, employees or consultants of any Obligor or any
of their Parents in connection with a repurchase of Capital Stock of iGate
Corporation or any of its Parents will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

 

  (g) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock, or of any Preferred Stock of a Restricted Subsidiary,
Incurred in accordance with Section 7.03;

 

  (h) purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other rights in respect thereof if such Capital Stock represents a
portion of the exercise price thereof;

 

  (i) payments by iGate Corporation, or loans, advances, dividends or
distributions to any Parent to make payments, to holders of Capital Stock of
iGate Corporation or any Parent in lieu of the issuance of fractional shares of
such Capital Stock, provided, however, that any such payment, loan, advance,
dividend or distribution shall not be for the purpose of evading any limitation
of this covenant or otherwise to facilitate any dividend or other return of
capital to the holders of such Capital Stock (as determined in good faith by the
Board of Directors);

 

-36-



--------------------------------------------------------------------------------

  (j) Restricted Payments that are made with Excluded Contributions;

 

  (k) the declaration and payment of dividends to holders of any class or series
of Designated Preferred Stock of iGate Corporation issued after the Closing
Date; provided, however, that the amount of all dividends declared or paid
pursuant to this clause shall not exceed the Net Cash Proceeds received by iGate
Corporation or the aggregate amount contributed in cash to the equity (other
than through the issuance of Disqualified Stock or an Excluded Contribution of
iGate Corporation), from the issuance or sale of such Designated Preferred
Stock;

 

  (l) dividends or other distributions of Capital Stock of, or Indebtedness owed
to an Obligor by, Unrestricted Subsidiaries (unless the Unrestricted
Subsidiary’s principal asset is cash and Cash Equivalents);

 

  (m) so long as no Default or Event of Default has occurred and is continuing
(or would result from), Investments in joint ventures and Unrestricted
Subsidiaries having an aggregate fair market value, when taken together with all
other Investments made pursuant to this clause that are at the time outstanding,
not to exceed the greater of $50,000,000 and 2.5% of Total Assets at the time of
such Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);

 

  (n) distributions or payments of Securitization Fees, sales contributions and
other transfers of Securitization Assets and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation, in each case in connection
with a Qualified Securitization Financing; and

 

  (o) any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto or used to fund amounts owed to Affiliates
(including dividends to any Parent of iGate Corporation to permit payment by
such parent of such amounts), in each case to the extent permitted by (or, in
the case of a dividend to fund such payment, to the extent such payment, if made
by the Borrower, would be permitted by) Section 7.07(5) or (12).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established by any Obligor or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Pledge Agreement (Mauritius)” means a share pledge agreement in the form of
Exhibit J hereto

“Pledge Agreement (US)” means a pledge agreement in the form of Exhibit I
hereto.

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

 

-37-



--------------------------------------------------------------------------------

“Prepayment Event” means:

(a) any sale or issuance of Capital Stock by iGate Corporation (other than any
sale or issuance to employees or directors pursuant to employment arrangements
in the ordinary course of business);

(b) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction and by way of merger or consolidation) of (i) any
Collateral and (ii) other assets of any Obligor, except in the case of clauses
(i) and (ii) for sales, transfers and dispositions to another Obligor, and
except in the case of clause (ii) for sales, transfers or dispositions of assets
by all Obligors with respect to which the aggregate Net Cash Proceeds do not
exceed $35,000,000 during any calendar year;

(c) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Obligor;

(d) the prepayment of any other term loan facility (excluding any working
capital facility) by any Obligor; or

(e) the issuance of dividends (including special dividends), any capital
reductions or any share buybacks by the Company.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
Facility at such time and the denominator of which is the amount of the
Aggregate Commitments under the Facility at such time; provided that at any time
any Term Lender shall be a Defaulting Lender, “Pro Rata Share” shall mean a
fraction the numerator of which is each Lender’s Term Commitment and the
denominator of which is the aggregate amount of the Term Commitments
(disregarding any such Defaulting Lender’s Term Commitment). If the Commitments
have been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock) used or acquired in
connection with the business of any Obligor, and whether acquired through the
direct acquisition of such property or assets or the acquisition of the Capital
Stock of any Person owning such property or assets, or otherwise.

“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (i) the Board of
Directors of iGate Corporation shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Obligor Group, (ii) all sales of Securitization Assets and
related assets by any Obligor to the Securitization Subsidiary or any other
Person are made at fair market value (as determined in good faith by the
Borrower), (iii) the financing terms, covenants, termination events and other
provisions thereof shall be market terms (as determined in good faith by the
Borrower) and may include Standard

 

-38-



--------------------------------------------------------------------------------

Securitization Undertakings and (iv) the Obligations under such Securitization
Facility are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to any
Obligor (other than a Securitization Subsidiary). The grant of a security
interest in any Securitization Assets of an Obligor (other than a Securitization
Subsidiary) to secure Indebtedness under this Agreement shall not be deemed a
Qualified Securitization Financing.

“Quotation Day” means, with respect to any Interest Period, two (2) Business
Days prior to the first day of such Interest Period.

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness existing on the date hereof
or Incurred in compliance with this Agreement including Indebtedness that
refinances Refinancing Indebtedness; provided, however, that (a) if the
Indebtedness being refinanced constitutes Subordinated Indebtedness,
Disqualified Stock or Preferred Stock, the Refinancing Indebtedness has a final
Stated Maturity at the time such Refinancing Indebtedness is Incurred that is
the same as or later than the final Stated Maturity of the Indebtedness being
refinanced or, if shorter, the outstanding Loan and such Refinancing
Indebtedness is subordinated to the outstanding Loans on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being refinanced and if Disqualified Stock, Subordinated
Indebtedness or Preferred Stock is being refinanced, such Refinanced
Indebtedness shall be Disqualified Stock, Subordinated Indebtedness or Preferred
Stock, as the case may be; (b) such Refinancing Indebtedness is Incurred in an
aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) that is equal to or less than the sum of the aggregate
principal amount (or if issued with original issue discount, the aggregate
accreted value) then outstanding of the Indebtedness being refinanced (plus,
without duplication, any additional Indebtedness Incurred to pay interest or
premiums required by the instruments governing such existing Indebtedness and
costs, expenses and fees Incurred in connection therewith) and (c) the maturity
date of such Indebtedness being refinanced is not accelerated and the Weighted
Average Life to Maturity of the Refinancing Indebtedness is not shorter than the
Indebtedness being refinanced; provided, however, that Refinancing Indebtedness
shall not include (x) Indebtedness of an Obligor that refinances Indebtedness of
an Unrestricted Subsidiary or (y) Indebtedness of a Restricted Subsidiary that
is not a Guarantor that refinances Indebtedness of the Borrower or a Guarantor.

“Register” has the meaning specified in Section 10.07(d).

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Request for Borrowing” means with respect to a Borrowing, conversion or
continuation of Term Loans, a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings, (b) reimbursement obligations
in respect of the aggregate Available Amount under all outstanding Banker’s
Guarantees, and (c) aggregate unused Term Commitments; provided that the unused
Term Commitment of, and the portion of the Total Outstandings held or deemed
held by any Defaulting Lender or Lenders that are the Sponsor or any of its
Affiliates shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means (a) any director, the chief executive officer,
president, vice president, chief financial officer, treasurer or assistant
treasurer or other similar officer of a Loan Party and, as to any document
delivered on the Signing Date, any director, secretary or assistant secretary of
a

 

-39-



--------------------------------------------------------------------------------

Loan Party and (b) solely with respect to Requests for Borrowings, any other
director, officer or employee of the applicable Loan Party so designated by any
of the foregoing officers of such Loan Party in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning specified in Section 7.06.

“Restricted Subsidiary” means any Subsidiary of iGate Corporation other than an
Unrestricted Subsidiary.

“Rupee” means lawful money of the Republic of India.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means any arrangement providing for the leasing
by an Obligor of any real or tangible personal property, which property has been
or is to be sold or transferred by such Obligor to a third Person in
contemplation of such leasing.

“Screen Rate” means in relation to the LIBOR Rate, the British Bankers
Association Interest Settlement Rate for Dollars for the relevant period.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Commitment Reduction Date” has the meaning specified in Section 2.06(b).

“Second Drawdown Percentage” has the meaning specified in Section 2.06(b).

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.13.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Asset” means any accounts receivable subject to a Securitization
Facility.

“Securitization Facility” means any of one or more securitization financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, pursuant to which an Obligor sells its
Securitization Assets to either (a) a Person that is not a Restricted Subsidiary
or (b) a Securitization Subsidiary that in turn sells Securitization Assets to a
person that is not a Restricted Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold, and other fees paid to a person that is not a Restricted
Subsidiary, in connection with any Qualified Securitization Financing.

 

-40-



--------------------------------------------------------------------------------

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including, without limitation, as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, offset or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.

“Securitization Subsidiary” means any Subsidiary in each case formed for the
purpose of and that solely engages in one or more Qualified Securitization
Financings and other activities reasonably related thereto and that is
designated by the Borrower’s Board of Directors (as provided below) as a
Securitization Subsidiary and:

 

  (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by an Obligor (excluding Guarantee
Obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates an Obligor (other than such Securitization Subsidiary) in any way
other than pursuant to Standard Securitization Undertakings, or (iii) subjects
any property or asset of an Obligor (other than such Securitization Subsidiary),
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings;

 

  (b) with which no Obligor (other than such Securitization Subsidiary) has any
material contract, agreement, arrangement or understanding other than on terms
not materially less favorable to such Obligor than those that might be obtained
at the time from Persons that are not Affiliates of any Obligor, other than fees
payable in the ordinary course of business in connection with servicing accounts
receivable of such entity; and

 

  (c) to which no Obligor (other than such Securitization Subsidiary) has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

Any designation of a Subsidiary as a Securitization Subsidiary shall be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a certified copy of the resolution of the Board of Directors of the Borrower
giving effect to the designation and an Officer’s Certificate certifying that
the designation complied with the preceding conditions and was permitted by this
Agreement.

“Security Agreement (Mauritius)” means a Security Agreement in the form of
Exhibit B hereto.

“Security Agreement (Singapore)” means a Security Agreement in the form of
Exhibit D hereto.

“Security Agreement (US)” means a Security Agreement in the form of Exhibit H
hereto.

“Senior Management” means the officers, directors, and other members of senior
management of the Borrower or any of its Subsidiaries, who on the Signing Date
beneficially own or have the right to acquire, directly or indirectly, Capital
Stock of iGate Corporation or any Parent.

“Senior Notes” means the $770,000,000 aggregate principal amount of 9% Senior
Notes due 2016 issued by iGate Corporation under the Indenture.

“Signing Date” means March 8, 2012.

 

-41-



--------------------------------------------------------------------------------

“Similar Business” means (a) any businesses, services or activities engaged in
by any Obligor or any of their Subsidiaries or any Associates on the Signing
Date and (b) any businesses, services and activities engaged in by any Obligor
or any of their Subsidiaries or any Associates that are related, complementary,
incidental, ancillary or similar to any of the foregoing or are extensions or
developments of any thereof.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital; the
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Transaction” means, with respect to any period, any Disposition,
incurrence or repayment of Indebtedness, Restricted Payment, Subsidiary
designation or other event that by the terms of this Agreement requires “pro
forma compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “Pro Forma Basis.”

“Sponsor” means each of Apax Partners, L.L.P. and its Affiliates and funds or
partnerships managed by it or any of its Affiliates, but not including, however,
any of their portfolio companies.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by an Obligor or any Subsidiary of an
Obligor which iGate Corporation has determined in good faith to be customary in
a Securitization Facility, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Subordinated Indebtedness” means, with respect to any person, any Indebtedness
(whether outstanding on the Signing Date or thereafter Incurred) which is
expressly subordinated in right of payment to any Loans outstanding hereunder.

“Subsidiary” means, with respect to any Person, (i) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof; or (ii) any partnership, joint venture, limited
liability company or similar entity of which (a) more than 50% of the capital
accounts, distribution rights, total

 

-42-



--------------------------------------------------------------------------------

equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership
interests or otherwise; and (b) such Person or any Subsidiary of such Person is
a controlling general partner or otherwise controls such entity. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of iGate Corporation.

“Successor Borrower” has the meaning specified in Section 7.04(a)(i).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Loan Document.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of Term Loans and having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth, and opposite
such Lender’s name on Schedule 2.01 under the caption “Term Commitment” or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Term Commitments of all Term
Lenders shall be $215,000,000 on the Signing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Term Exposure” means, as to each Term Lender at any time, the outstanding
principal amount of all Term Loans held by such Term Lender (or its Applicable
Lending Office).

“Term Lender” means, at any time, any Lender that has a Term Commitment or that
holds Term Loans at such time.

“Term Loan” has the meaning specified in Section 2.01 (and shall include Term
Loans deemed made as provided in Section 2.03(c)(i).

“Term Loan Expiration Date” means September 8, 2013.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such
date.

“Threshold Amount” means $50,000,000.

“Total Assets” means, as of any date, the total consolidated assets of the
Obligor Group on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Obligor Group, determined on a pro forma basis in a manner
consistent with the pro forma basis contained in the definition of Fixed Charge
Coverage Ratio.

 

-43-



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction Expenses” means any fees or expenses incurred or paid by any
Obligor in connection with the Transactions, this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the Acquisition, (b) the funding of the
Initial Term Borrowing, (c) the consummation of any other transactions in
connection with the foregoing, and (d) the payment of the fees and expenses
incurred in connection with any of the foregoing.

“United States” and “U.S.” mean the United States of America.

“Unpaid Sum” means any sum due and payable but unpaid by a Loan Party under the
Loan Documents.

 

  “Unrestricted Subsidiary” means:

 

  (1) any Subsidiary of iGate Corporation that at the time of determination is
an Unrestricted Subsidiary (as designated by the Board of Directors of iGate
Corporation in the manner provided below); and

 

  (2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of iGate Corporation may designate any Subsidiary of
iGate Corporation (including any newly acquired or newly formed Subsidiary or a
Person becoming a Subsidiary through merger, consolidation or other business
combination transaction, or Investment therein) to be an Unrestricted Subsidiary
only if:

 

  (1) such Subsidiary or any of its Subsidiaries does not own any Capital Stock
or Indebtedness of, or own or hold any Lien on any property of, iGate
Corporation or any other Subsidiary of iGate Corporation which is not a
Subsidiary of the Subsidiary to be so designated or otherwise an Unrestricted
Subsidiary;

 

  (2) such Subsidiary is not the Borrower or any Subsidiary of the Borrower; and

 

  (3) such designation and the Investment of the Borrower in such Subsidiary
comply with Section 7.06.

Any such designation by the Board of Directors of iGate Corporation shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
resolution of the Board of Directors of iGate Corporation giving effect to such
designation and an Officer’s Certificate certifying that such designation
complies with the foregoing conditions.

The Board of Directors of iGate Corporation may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that immediately after giving
effect to such designation (1) no Default or Event of Default would result
therefrom and (2) the Borrower or the relevant Restricted Subsidiary would be
able to Incur such Indebtedness pursuant to Section 7.03, on a pro forma basis
taking into account such designation. Any such designation by the Board of
Directors shall be evidenced to the Administrative Agent by promptly delivering
to the Administrative Agent a copy of the resolution of the Board of Directors
giving effect to such designation or an Officer’s Certificate certifying that
such designation complied with the foregoing provisions.

 

-44-



--------------------------------------------------------------------------------

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (a) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (b) the sum of all such payments.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

-45-



--------------------------------------------------------------------------------

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time.

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally.

(a) The equivalent of any amount in Dollars shall be determined at the rate of
exchange quoted by the Reuters World Currency Page for the applicable currency
at 12:00 noon (New York City time) on such day (or, in the event such rate does
not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and Borrower, or, in the absence of such agreement,
such rate shall instead be the arithmetic average of the spot rates of exchange
of the Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
12:00 noon (New York City time) on such date for the purchase of Dollars for
delivery two (2) Business Days later). Notwithstanding the foregoing, (i) for
purposes of determining compliance with Article VII with respect to any amount
of Indebtedness, Investment, Disposition or Restricted Payment in a currency
other than Dollars, no Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness, Investment, Disposition or Restricted Payment is incurred or made;
provided that for the avoidance of doubt, the foregoing provisions of this
Section 1.08 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness, Investment, Disposition or Restricted
Payment may be incurred or made at any time under such Sections.

(b) For purposes of determining Consolidated Total Indebtedness as of any date
or Consolidated EBITDA for any Test Period, any amount in a currency other than
Dollars will be converted to Dollars in a manner using the same weighted average
exchange rates used in preparing the financial statements of iGate Corporation
for such Test Period.

 

-46-



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Borrowings

Section 2.01 The Loans. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make (or cause its Applicable Lending
Office to make) loans denominated in US Dollars (each such loan, a “Term Loan”)
from time to time, on any Business Day from and after the Signing Date until the
Term Loan Expiration Date; provided that after giving effect to any proposed
Term Loan (a) the sum of the aggregate outstanding principal amount of Term
Loans made by any individual Term Lender and such Term Lender’s ratable portion
of the aggregate Available Amount of all outstanding Banker’s Guarantees shall
not exceed the amount of such Lender’s Term Commitment and (b) the sum of the
aggregate outstanding principal amount of all Term Loans and the aggregate
Available Amount under all outstanding Banker’s Guarantees shall not exceed the
Facility; provided, further, and notwithstanding any other provision to the
contrary in this Agreement, the Lenders severally agree to ratably make a Term
Loan to the Borrower upon not less than three (3) Business Days notice from the
Borrower to the Administrative Agent (specifying the date and amount of the Term
Loan and the duration of the initial Interest Period) upon the termination of a
Banker’s Guarantee and in the Dollar Equivalent of the amount thereof, if the
beneficiary of such Banker’s Guarantee provides written confirmation to the
Administrative Agent, no later than the date of such notice, that such
beneficiary will not request any payment under such Banker’s Guarantee after the
date of such confirmation if it receives the proceeds of such Term Loan on the
date such Term Loan is proposed to be made, and will thereafter promptly return
such Banker’s Guarantee to the Banker’s Guarantee Issuer. Each Borrowing shall
consist of Term Loans made simultaneously by Lenders ratably according to their
Term Commitments. Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing and each continuation of Term Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent. Each such notice
must be received by the Administrative Agent not later than noon, New York City
time, five (5) Business Days prior to the requested date of any Borrowing of
Term Loans or any conversion to or continuation of Term Loans (except for the
notice of the Initial Term Borrowing, which may be delivered two (2) Business
Days prior to the requested date of the Initial Term Borrowing). The Initial
Term Borrowing shall be in a principal amount of at least $25,000,000 or a whole
multiple of $1,000,000 in excess thereof, and each subsequent Borrowing or
continuation of Term Loans shall be in a principal amount of at least
$1,000,000, or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether a Term
Borrowing or a continuation of Term Loans is requested, (ii) the requested date
of the Borrowing or continuation, as the case may be (which shall be a Business
Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, and (iv) the duration of the Interest Period with respect thereto. If
the Borrower requests a Borrowing or continuation of Term Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the Loans. In
the case of each Borrowing, each Lender shall make (or cause its Applicable
Lending Office to make) the amount of its Loan available to the Administrative
Agent in immediately available funds in Dollars according to the relevant
Committed Loan Notice, at the Administrative Agent’s Office on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Borrowing, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in Dollars according to the relevant
Committed Loan Notice, either by

 

-47-



--------------------------------------------------------------------------------

(i) crediting the account of the Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Term Loan may be continued, converted
or prepaid only on the last day of an Interest Period for such Term Loan unless
the Borrower pays the amount due, if any, under Section 3.05 in connection
therewith.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Term Loans upon
determination of such interest rate. The determination of the LIBOR Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.

(e) Anything in subsection (a) to (d) above to the contrary notwithstanding,
after giving effect to all Term Borrowings and all continuations of Term Loans,
there shall not be more than fifteen (15) Interest Periods in effect for Term
Borrowings.

Section 2.03 Banker’s Guarantees.

 

  (a) The Banker’s Guarantee Commitment.

(i) Subject to the terms and conditions set forth herein, the Banker’s Guarantee
Issuer agrees, from time to time on any Business Day during the period from the
Signing Date until the Banker’s Guarantee Expiration Date, to issue Banker’s
Guarantees and to amend or extend Banker’s Guarantees previously issued by it,
in accordance with Section 2.03(b); provided that no Banker’s Guarantee shall be
issued or amended hereunder if, after giving effect to the issuance or amendment
of the proposed Banker’s Guarantee, the aggregate Available Amount of all
outstanding Banker’s Guarantees plus the aggregate outstanding principal amount
of Term Loans would exceed the aggregate Term Commitment.

(ii) The Banker’s Guarantee Issuer shall not issue any Banker’s Guarantee if the
expiry date of such requested Banker’s Guarantee would occur after the Banker’s
Guarantee Expiration Date.

(iii) The Banker’s Guarantee Issuer shall not be under any obligation to issue
any Banker’s Guarantee if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Banker’s Guarantee Issuer
from issuing such Banker’s Guarantee, or any Law applicable to the Banker’s
Guarantee Issuer or any directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Banker’s Guarantee Issuer
shall prohibit the issuance of guarantees generally or such Banker’s Guarantee
in particular or shall impose upon the Banker’s Guarantee Issuer with respect to
the Banker’s Guarantee any restriction, reserve or capital requirement (for
which the Banker’s Guarantee Issuer is not otherwise compensated hereunder) not
in effect on the Signing Date, or shall impose upon the Banker’s Guarantee
Issuer with respect to such Banker’s Guarantee any unreimbursed loss, cost or
expense which was not applicable on the Signing Date and which the Banker’s
Guarantee Issuer in good faith deems material to it;

 

-48-



--------------------------------------------------------------------------------

(B) the issuance of such Banker’s Guarantee would violate one or more policies
of the Banker’s Guarantee Issuer in place on the Signing Date and applicable to
banker’s guarantees generally;

(C) except as otherwise agreed by the Administrative Agent and the Banker’s
Guarantee Issuer, the initial Available Amount under such Banker’s Guarantee is
less than $1,000,000;

(D) such Banker’s Guarantee is to be denominated in a currency other than
Rupees; or

(E) such Banker’s Guarantee contains any provisions for automatic reinstatement
of the amount thereof after any payment thereunder.

(iv) The Banker’s Guarantee Issuer shall not be under any obligation to amend
any Banker’s Guarantee if (A) the Banker’s Guarantee Issuer would have no
obligation at such time to issue such Banker’s Guarantee in its amended form
under the terms hereof, or (B) the beneficiary of such Banker’s Guarantee does
not accept the proposed amendment to such Banker’s Guarantee.

(v) The Banker’s Guarantee Issuer shall act on behalf of the Lenders with
respect to any Banker’s Guarantees issued by it and the documents associated
therewith, and the Banker’s Guarantee Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the Banker’s Guarantee Issuer in
connection with Banker’s Guarantees issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Banker’s Guarantees as fully as if the
term “Administrative Agent” as used in Article IX included the Banker’s
Guarantee Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Banker’s Guarantee Issuer.

 

  (b) Procedures for Issuance and Amendment of Banker’s Guarantees.

(i) Each Banker’s Guarantee shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Banker’s Guarantee Issuer (with a
copy to the Administrative Agent) in the form of a Banker’s Guarantee Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Banker’s Guarantee Notice must be received by the Banker’s Guarantee Issuer
and the Administrative Agent not later than 12:00 noon at least five
(5) Business Days (or such later date and time as the Administrative Agent and
the Banker’s Guarantee Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be (except for the notice of the initial issuance of a Banker’s
Guarantee, which may be delivered two (2) Business Days prior to the proposed
issuance of such requested Banker’s Guarantee). In the case of a request for an
initial issuance of a Banker’s Guarantee, such Banker’s Guarantee Notice shall
specify in form and detail reasonably satisfactory to the Banker’s Guarantee
Issuer: (A) the proposed issuance date of the requested Banker’s Guarantee
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; and (D) such other matters as the Banker’s Guarantee Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Banker’s Guarantee, such Banker’s Guarantee Notice shall specify in form and
detail reasonably satisfactory to the Banker’s Guarantee Issuer (1) the Banker’s
Guarantee to be amended; (2) the proposed date of amendment thereof (which shall
be a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the Banker’s Guarantee Issuer may

 

-49-



--------------------------------------------------------------------------------

reasonably require. Additionally, the Borrower shall furnish to the Banker’s
Guarantee Issuer and the Administrative Agent such other documents and
information pertaining to such requested Banker’s Guarantee issuance or
amendment, including any Issuer Documents, as the Banker’s Guarantee Issuer or
the Administrative Agent, as the case may be, may reasonably require.

(ii) Promptly after receipt of any Banker’s Guarantee Notice, the Banker’s
Guarantee Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Banker’s
Guarantee Notice from the Borrower and, if not, the Banker’s Guarantee Issuer
will provide the Administrative Agent with a copy thereof. Unless the Banker’s
Guarantee Issuer has received written notice from the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Banker’s Guarantee, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the Banker’s Guarantee Issuer shall,
on the requested date, issue a Banker’s Guarantee for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment.
Immediately upon the issuance of each Banker’s Guarantee, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Banker’s Guarantee Issuer a risk participation in such Banker’s Guarantee in
an amount equal to the product of such Lender’s Pro Rata Share times the amount
of such Banker’s Guarantee.

 

  (c) Payments and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Banker’s Guarantee of any claim
notice under such Banker’s Guarantee, the Banker’s Guarantee Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 12:00 noon,
New York City time, on the date of any payment by the Banker’s Guarantee Issuer
under a Banker’s Guarantee, the Borrower shall reimburse the Banker’s Guarantee
Issuer in Dollars in an amount equal to the Dollar Equivalent of such payment.
If the Borrower fails to reimburse the Banker’s Guarantee Issuer as provided
above, each Lender, no later than one Business Day after notice thereof from the
Administrative Agent, shall make a Banker’s Guarantee Advance to reimburse the
Banker’s Guarantee Issuer in Dollars in an amount equal to the Dollar Equivalent
of such Lender’s Pro Rata Share of the respective payment. The Borrower shall
repay to each Lender that makes a Banker’s Guarantee Advance on the date thereof
an amount equal to such Banker’s Guarantee Advance, and if the Borrower fails to
pay such amount on such date, it shall pay interest to such Lender on demand
until it pays such amount in full at a rate equal to the Default Rate on the
unpaid portion of such amount. Any notice given by the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the Banker’s Guarantee
Issuer at the Administrative Agent’s Office in an amount equal to its Bankers
Guarantee Advance, not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent. The Administrative Agent shall remit
all funds so received to the Banker’s Guarantee Issuer.

(iii) Each Lender’s obligation to make Banker’s Guarantee Advances to reimburse
the Banker’s Guarantee Issuer for amounts drawn under Banker’s Guarantees, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Banker’s Guarantee Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other

 

-50-



--------------------------------------------------------------------------------

occurrence, event or condition, whether or not similar to any of the foregoing.
No such making of a Banker’s Guarantee Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the Banker’s Guarantee Issuer for
the amount of any payment made by the Banker’s Guarantee Issuer under any
Banker’s Guarantee, together with interest as provided herein.

(iv) If any Lender fails to make available to the Administrative Agent for the
account of the Banker’s Guarantee Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the Banker’s Guarantee Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Banker’s Guarantee Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Banker’s Guarantee Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Banker’s
Guarantee Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Banker’s Guarantee Advance. A certificate of the
Banker’s Guarantee Issuer submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(v) shall be
conclusive absent manifest error.

 

  (d) Repayment of Participations.

(i) At any time after the Banker’s Guarantee Issuer has made a payment under any
Banker’s Guarantee and has received from any Lender such Lender’s Banker’s
Guarantee Advance in respect of such payment in accordance with Section 2.03(c),
if the Administrative Agent receives for the account of the Banker’s Guarantee
Issuer any payment in respect of the related payment or interest thereon
(whether directly from the Borrower or otherwise), the Administrative Agent will
distribute to such Lender its Pro Rata Share thereof in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
Banker’s Guarantee Issuer pursuant to Section 2.03(c)(i) or Section 2.03(d)(i)
is required to be returned under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the Banker’s
Guarantee Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the Banker’s Guarantee Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Banker’s Guarantee Issuer for each payment under each Banker’s Guarantee and to
repay Term Loans related thereto shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Banker’s Guarantee, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Banker’s Guarantee (or any Person for whom any such
beneficiary or any such transferee

 

-51-



--------------------------------------------------------------------------------

may be acting), the Banker’s Guarantee Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Banker’s Guarantee or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Banker’s Guarantee proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a payment under such Banker’s Guarantee;

(iv) any payment by the Banker’s Guarantee Issuer under such Banker’s Guarantee
against presentation of a certificate that does not strictly comply with the
terms of such Banker’s Guarantee; or any payment made by the Banker’s Guarantee
Issuer under such Banker’s Guarantee to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Banker’s Guarantee, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Banker’s Guarantee and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Banker’s Guarantee Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the Banker’s
Guarantee Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of Banker’s Guarantee Issuer. Each Lender and the Borrower agree that,
in paying any payment under a Banker’s Guarantee, the Banker’s Guarantee Issuer
shall not have any responsibility to obtain any document (other than any
certificates and documents expressly required by the Banker’s Guarantee) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Banker’s Guarantee Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the Banker’s
Guarantee Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Banker’s Guarantee or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Banker’s Guarantee; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Banker’s Guarantee
Issuer, the Administrative Agent, or any of their respective Affiliates,
participants or assignees of the Banker’s Guarantee Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e). In furtherance and not in limitation of the foregoing, the
Banker’s Guarantee Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Banker’s Guarantee Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Banker’s
Guarantee or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason.

 

-52-



--------------------------------------------------------------------------------

(g) Banker’s Guarantee Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Banker’s
Guarantee fee (the “Banker’s Guarantee Fee”) for each Banker’s Guarantee equal
to 2.50% per annum times the Dollar Equivalent of the daily amount available to
be paid under such Banker’s Guarantee. Banker’s Guarantee Fees shall be (i) due
and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Banker’s Guarantee, on the Banker’s Guarantee Expiration Date and
thereafter on demand and (ii) computed in arrears.

(h) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

Section 2.04 [Reserved].

Section 2.05 Prepayments.

 

  (a) Optional Prepayments.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 12:00 noon, New York City time, five
(5) Business Days prior to any date of prepayment of Term Loans; and (B) any
prepayment of Term Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof, or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Pro Rata Share of such prepayment). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Term Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each prepayment of the Loans pursuant to this
Section 2.05(a) shall be applied to the Loans and installments thereof as
directed by the Borrower and shall be paid to the Lenders in accordance with
their respective Pro Rata Shares. At the Borrower’s election in connection with
any prepayment pursuant to this Section 2.05, such prepayment shall not be
applied to any Term Loan of a Defaulting Lender and shall be allocated ratably
among the relevant non-Defaulting Lenders.

(ii) Notwithstanding anything to the contrary contained in this Agreement, a
notice of optional prepayment may state that such notice is conditional upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice of prepayment may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.

 

  (b) Mandatory Prepayments.

(i) In the event and on each occasion of a Prepayment Event listed in clause
(a) of the definition thereof, the Borrower shall, within five Business Days
after the Net Cash Proceeds in respect thereof are received by the respective
Obligor, prepay Term Loans in an aggregate amount equal to 33.33% of the amount
of such Net Cash Proceeds.

 

-53-



--------------------------------------------------------------------------------

(ii) In the event and on each occasion of a Prepayment Event listed in clause
(b) of the definition thereof, the Borrower shall, within five Business Days
after the Net Cash Proceeds in respect thereof are received by the respective
Obligor, prepay Term Loans in an aggregate amount equal to 100% of the amount of
such Net Cash Proceeds, provided that, in the case of any event described in
clause (b)(ii) of the definition of Prepayment Event, if the Obligor applies the
Net Cash Proceeds from such event (or a portion thereof) (i) within 90 days
after receipt of such Net Cash Proceeds and (ii) at a time when no Event of
Default has occurred and is continuing, to acquire assets to be used or useful
in the business of such Obligor, then no prepayment shall be required pursuant
to this paragraph in respect of the Net Cash Proceeds in respect of such event
(or the portion of such Net Cash Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Cash Proceeds therefrom that
have not been so applied by the end of such 90 day period, as applicable, at
which time a prepayment shall be required in an amount equal to such Net Cash
Proceeds that have not been so applied.

(iii) In the event and on each occasion of a Prepayment Event listed in clause
(c) of the definition thereof, the Borrower shall, within five Business Days
after the Net Cash Proceeds in respect thereof are received by the respective
Obligor, prepay Term Loans in an aggregate amount equal to 100% of the amount of
such proceeds, provided that, if the respective Obligor applies the proceeds
from such event (or a portion thereof) (i) within 180 days after receipt of such
proceeds and (ii) at a time when no Event of Default has occurred and is
continuing, to repair, restore or replace the property or asset which gave rise
to the Prepayment Event, then no prepayment shall be required pursuant to this
paragraph in respect of the proceeds in respect of such event (or the portion of
such proceeds specified in such certificate, if applicable) except to the extent
of any such proceeds therefrom that have not been so applied by the end of such
180 day period, as applicable, at which time a prepayment shall be required in
an amount equal to such proceeds that have not been so applied.

(iv) In the event and on each occasion of a Prepayment Event listed in clause
(d) of the definition thereof, the Borrower shall, within five Business Days
after the payments referred to therein are made, prepay Term Loans in an
aggregate amount equal to 75% of the amount of payments made in such Prepayment
Event.

(v) In the event and on each occasion of a Prepayment Event listed in clause
(e) of the definition thereof, the Borrower shall, within five Business Days
after the Net Cash Proceeds in respect thereof are received by the respective
Obligor, prepay Term Loans in an aggregate amount equal to 100% of such Net Cash
Proceeds.

(vi) Each prepayment of Term Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be paid to the Lenders in accordance with their respective
Pro Rata Shares.

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant this
Section 2.05(b) at least five (5) days prior to the date of such prepayment.
Each such notice shall specify the date of such pre-payment and provide a
reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender of the contents of the
Borrower’s prepayment notice and of such Lender’s pro rata share of the
applicable prepayment.

Section 2.06 Termination or Reduction of Commitments.

(a) The Borrower may, upon written notice to the Administrative Agent, terminate
the unused Commitments of any Loans, or from time to time permanently reduce the
unused Commitments

 

-54-



--------------------------------------------------------------------------------

of any Loans; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction and (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $100,000 in excess thereof. Notwithstanding
the foregoing, a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof.

(b) Mandatory. The Term Commitments shall terminate on the Term Loan Expiration
Date. Notwithstanding the foregoing, in the event that if:

(i) by June 8, 2012 (the “Initial Commitment Reduction Date”), an amount equal
to the sum of the aggregate principal amount of all Term Loans made on or before
such date and the aggregate Available Amount of all Banker’s Guarantees issued
on or before such date does not exceed 60% of the amount of Term Commitments as
of the date hereof (the “First Drawdown Percentage”), then the amount of
unutilized Term Commitments equal to the difference between the First Drawdown
Percentage and the amount of Term Commitments outstanding on the Initial
Commitment Reduction Date shall automatically terminate on the Initial
Commitment Reduction Date; and

(ii) by September 8, 2012 (the “Second Commitment Reduction Date”) an amount
equal to the sum of the aggregate principal amount of all Term Loans made on or
before such date and the aggregate Available Amount of all Banker’s Guarantees
issued on or before such date does not exceed 80% of the amount of Term
Commitments as of the date hereof (the “Second Drawdown Percentage”), then the
amount of unutilized Term Commitments equal to the difference between the Second
Drawdown Percentage and the amount of Term Commitments outstanding on the Second
Commitment Reduction Date shall automatically terminate on the Second Commitment
Reduction Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
unused Commitments of any Loans under this Section 2.06. Upon any reduction of
unused Commitments of any Loans, the Commitment of each Lender of such Loans
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All Commitment Fees accrued until the
effective date of any termination of the Term Commitments shall be paid on the
effective date of such termination.

Section 2.07 Repayment of Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders on the Maturity Date for the
Facility the aggregate principal amount of all of its Term Loans outstanding on
such date.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), each Term Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the LIBOR Rate for such Interest Period plus the
Applicable Rate.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to (x) with respect to
past due principal of any Loan, the rate of interest

 

-55-



--------------------------------------------------------------------------------

otherwise applicable to such Loan plus 2.00% per annum and (y) with respect to
any other past due amount, the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand; provided
that no amount shall be payable pursuant to this Section 2.08(b) to a Term
Lender that is a Defaulting Lender so long as such Term Lender shall be a
Defaulting Lender; provided further that no amounts shall accrue pursuant to
this Section 2.08(b) on any overdue amount or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) The amount of interest due and payable to each Lender shall be determined by
the Administrative Agent. Interest shall be paid to each Lender by the
Administrative Agent, in accordance with Section 2.12.

Section 2.09 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Term Lender in accordance with its Pro Rata Share, the
Commitment Fee on the actual daily amount by which the aggregate Term Commitment
exceeds the aggregate Outstanding Amount of Term Loans and the aggregate
Available Amount of Banker’s Guarantees; provided that any Commitment Fee
accrued with respect to any of the Term Commitments of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Commitment Fee shall accrue on any of the Term
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. The Commitment Fees shall accrue at all times from the Signing Date
until the Maturity Date for the Facility, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Signing Date,
and on the Maturity Date for the Facility. The Commitment Fee shall be
calculated quarterly in arrears.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

Section 2.10 Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed. Interest shall accrue on each Loan for the day on which
such Loan is made, and shall not accrue on such Loan, or any portion thereof,
for the day on which such Loan or such portion is paid; provided that any such
Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

-56-



--------------------------------------------------------------------------------

Section 2.11 Evidence of Indebtedness.

(a) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing each Lender’s participations in Banker’s
Guarantees.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office and in immediately available funds not later than 3:00 p.m. (New York
City time) on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Applicable Lending Office. All payments received by the
Administrative Agent after 3:00 p.m., New York City time, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that if such extension would cause payment of interest on
or principal of Term Loans, to be made in the next succeeding calendar month,
such payment shall be made on the immediately preceding Business Day.

 

-57-



--------------------------------------------------------------------------------

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at, in the case of any such amount denominated in Dollars, the Federal Funds
Effective Rate; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to, in the case of any such amount
denominated in Dollars, the Federal Funds Effective Rate. When such Lender makes
payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

-58-



--------------------------------------------------------------------------------

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided
that (x) if all or any portion of such excess payment is thereafter recovered
from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (y) the provisions of this paragraph shall not be construed
to apply to (A) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement, (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant or (C) any disproportionate payment
obtained by a Lender of any Loans as a result of the extension by Lenders of the
Maturity Date or expiration date of some but not all Loans or Term Commitments
of those Loans or any increase in the Applicable Rate in respect of Loans of
Lenders that have consented to any such extension. The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

-59-



--------------------------------------------------------------------------------

Section 2.14 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Banker’s Guarantee Issuer; third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders or Guarantee Issuers as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or Guarantee Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and seventh, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans, Unpaid Sums or Banker’s Guarantees
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Banker’s Guarantees were
issued at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and Unpaid
Sums or Banker’s Guarantees owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Unpaid Sums or
Banker’s Guarantees owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Banker’s Guarantees are held by the
Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 2.14(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.14(a) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) No Defaulting Lender shall be entitled to receive any Banker’s Guarantee
Commission for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

-60-



--------------------------------------------------------------------------------

(C) With respect to any Commitment Fee or Guarantee Commission not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Banker’s Guarantees that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each Guarantee
Issuer, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Banker’s Guarantee Issuer’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Banker’s Guarantees shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares (calculated without regard to such Defaulting Lender’s
Commitment). No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and each
Guarantee Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Banker’s Guarantees to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.14(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Banker’s Guarantees. So long as any Lender is a Defaulting Lender or a
default of any Lender’s obligations to fund under Section 2.03(c) exists, the
Banker’s Guarantee Issuer shall not be required to issue, extend, renew or
increase any Banker’s Guarantee unless the Banker’s Guarantee Issuer has entered
into satisfactory arrangements with the Borrower or such Lender to eliminate the
Banker’s Guarantee Issuer’s risk with respect to such Lender, or the Banker’s
Guarantee Issuer is otherwise satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by any Loan
Party to or for the account of any Agent or any Lender under any Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding the Excluded Taxes
(all such non-excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities being hereinafter
referred to as “Taxes”). If the Borrower, any Guarantor or another applicable
withholding agent shall be required by

 

-61-



--------------------------------------------------------------------------------

any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to any Agent or any Lender, (i) the sum payable by the applicable
Loan Party shall be increased as necessary so that after all required deductions
have been made (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower, such Guarantor or the applicable withholding agent shall make such
deductions, (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment (or, if receipts or evidence are not available within thirty (30) days,
as soon as possible thereafter), the Borrower, such Guarantor or the applicable
withholding agent shall furnish to such Agent or Lender (as the case may be) the
original or a facsimile copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent. If the
Borrower, any Guarantor or an applicable withholding agent fails to pay any
Taxes when due to the appropriate Governmental Authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify such Agent and such Lender for any Taxes
that may become payable by such Agent or such Lender arising out of such
failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property or intangible taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, such amounts that result from an Assignment and Assumption, transfer
or assignment to or designation of a new Applicable Lending Office or other
office for receiving payments under any Loan Document, except to the extent that
any such change is requested by the Borrower (all such non-excluded taxes
described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent or such Lender and (ii) any reasonable
expenses arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided, however, that the Borrower shall not
be required to compensate the Agent or any Lender pursuant to this subsection
3.01(c) for any Taxes or Other Taxes that the Agent or Lender knew about more
than 180 days prior to the date that the Agent or Lender notifies the Borrower,
in writing, of such Taxes or Other Taxes and of the Agent’s or Lender’s
intention to claim compensation thereof; provided further that if the Borrower
reasonably believes that such Taxes or Other Taxes were not correctly or legally
asserted, the Agent and Lender will use reasonable efforts to cooperate with the
Borrower to obtain a refund of such Taxes or Other Taxes so long as such efforts
would not, in the sole determination of the Agent or Lender, result in any
non-reimbursable additional costs, expenses or risks or be otherwise
disadvantageous to it. Such Agent or Lender, as the case may be, will, at the
Borrower’s request, (A) provide the Borrower with a written statement thereof
setting forth in reasonable detail the basis and calculation of such amounts or
(B) have the amount of such Taxes or Other Taxes verified by an independent
accountant. Payment under this Section 3.01(c) shall be made within ten
(10) days after the date such Lender or such Agent makes a demand therefor.

(d) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund as soon as
practicable after it is determined that such refund pertains to Taxes or Other
Taxes (but only to the extent of indemnity payments made, or additional amounts
paid, by the applicable Loan Party under this Section 3.01 with respect to the
Taxes or Other Taxes giving rise to such refund plus any interest

 

-62-



--------------------------------------------------------------------------------

included in such refund by the relevant Governmental Authority attributable
thereto) to the applicable Loan Party, net of all reasonable out-of-pocket
expenses (including taxes) of the Lender or Agent, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the applicable Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return the amounts refunded to the applicable Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority,
excluding any penalties and interest resulting from an unreasonable delay on the
part of the Lender or Agent to respond to the relevant Governmental Authority
after receiving notice from such Governmental Authority that such refund is
required to be returned) to the applicable Lender or Agent in the event such
party is required to repay such refund to the relevant Governmental Authority.
Such Lender or Agent, as the case may be, shall, at the applicable Loan Party’s
request, provide the applicable Loan Party with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant Governmental Authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential).
Nothing herein contained shall interfere with the right of a Lender or Agent to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or Agent to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to designate another Applicable Lending Office for
any Loan affected by such event; provided that such efforts are made on terms
that, in the judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.01(e) shall
affect or postpone any of the Obligations of the Loan Parties or the rights of
such Lender pursuant to Section 3.01(a) or (c).

(f) Each Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
any payments under this Agreement or any other Loan Document shall (i) deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation and (ii) complete any procedural
formalities, in each case, that are prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation or complete such procedural formalities.

Section 3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Applicable Lending Office to make, maintain or fund Term Loans, or to determine
or charge interest rates based upon the LIBOR Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue Term
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay all Term Loans of such
Lender, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Term Loans to such day, or promptly, if
such Lender may not lawfully

 

-63-



--------------------------------------------------------------------------------

continue to maintain such Term Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted. Each Lender agrees to designate a different Applicable Lending Office
if such designation will avoid the need for any such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

(b) If any provision of this Agreement or any of the other Loan Documents would
obligate the Borrower to make any payment of interest with respect to any of the
Term Exposure or other amount payable to the Administrative Agent or any Term
Lender in an amount or calculated at a rate which would be prohibited by any Law
then, notwithstanding such provision, such amount or rates shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by any applicable
law or so result in a receipt by the Administrative Agent or such Term Lender of
interest with respect to its Term Exposure at a criminal rate, such adjustment
to be effected, to the extent necessary, as follows:

(i) first, by reducing the amount or rates of interest required to be paid to
the Administrative Agent or the affected Term Lender under Section 2.08; and

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Administrative Agent or the affected Term Lender
which would constitute interest with respect to the Term Exposure for purposes
of any applicable law.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Term Loan or a
continuation thereof that (a) adequate and reasonable means do not exist for
determining the LIBOR Rate for any requested Interest Period with respect to a
proposed Term Loan or (b) the LIBOR Rate for any requested Interest Period with
respect to a proposed Term Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan or that Dollar deposits, as applicable, are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and the Interest Period of such Term Loan the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, and
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice, the rate of interest on each Lender’s share of that Loan
for the Interest Period shall be the rate per annum which is the sum of (i) the
Applicable Margin; and (ii) the rate notified to the Administrative Agent by
that Lender as soon as practicable, and in any event before interest is due to
be paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding its participation
in that Loan from whatever source it may reasonably select.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Term Loans.

(a) If any Lender determines that as a result of the introduction of or any
Change in Law or a change in the interpretation of any Law, in each case after
the Signing Date, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Loan or issuing or participating in Banker’s Guarantees, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
covered by Section 3.01, (ii) the imposition of, or any change in the rate of,
any taxes imposed on or measured by net income (including branch profits) and
franchise (and similar) taxes imposed in lieu of net income taxes payable by
such Lender, (iii) any withholding taxes imposed on amounts payable to a Lender
that would not have been imposed but for such Lender’s failure to comply with
Section 3.01(f) or Section 3.09, or (iv) reserve requirements contemplated by
Section 3.04(c), then from time to time within fifteen (15) days after demand by
such Lender setting forth in reasonable detail such increased costs (with

 

-64-



--------------------------------------------------------------------------------

a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Signing Date, or compliance by such Lender (or its Applicable Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Term Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Term Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or cost from such
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.

(d) Subject to Section 3.06(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan affected by such
event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Applicable Lending Office(s)
to suffer no material economic, legal or regulatory disadvantage; provided
further that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b) or (c).

Section 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(i) any continuation conversion, payment or prepayment of any Loan on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or

 

-65-



--------------------------------------------------------------------------------

(ii) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan on the
date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Term Loan
made by it at the LIBOR for such Loan by a matching deposit or other borrowing
in the London or European, as applicable, interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Term Loan was
in fact so funded.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not be required
to compensate such Lender for any amount incurred more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrower under Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Term Loans
from one Interest Period to another until the event or condition giving rise to
such request ceases to be in effect; provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

Section 3.07 Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.04 as a result of any condition described
in such Sections or any Lender ceases to make Term Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by requiring such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (or, with
respect to clause (iii) above, all of its rights and obligations with respect to
the Loans or Commitments that are the subject of the related consent, waiver or
amendment) to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, and

 

-66-



--------------------------------------------------------------------------------

(ii) deliver Notes, if any, evidencing such Loans to the Borrower or
Administrative Agent. Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment, (B) all obligations of the Borrower owing to the
assigning Lender relating to the Loans and participations so assigned shall be
paid in full by the assignee Lender to such assigning Lender concurrently with
such assignment and assumption and (C) upon such payment and, if so requested by
the assignee Lender, the assignor Lender shall deliver to the assignee Lender
the appropriate Note or Notes executed by the Borrower, the assignee Lender
shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to
the Loans and (iii) the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

Section 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

Section 3.09 Lender Representation. Each Lender party hereto hereby represents
and warrants that (a) such Lender is a Mauritius resident bank or (b) such
Lender does not have a place of business in Mauritius.

ARTICLE IV

Conditions Precedent

Section 4.01 Conditions of Initial Borrowing. The obligation of the Lenders or
the Banker’s Guarantee Issuer, as applicable, to make the Initial Term Borrowing
hereunder is subject to satisfaction of the following conditions precedent
except as otherwise agreed between the Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party:

(i) executed counterparts of this Agreement from the Borrower;

(ii) a Guaranty from each Guarantor;

(iii) the Security Agreement (Mauritius), together with evidence reasonably
satisfactory to the Administrative Agent that all actions have been taken to
perfect the security interests taken thereunder, including evidence that the
details of the Security Agreement (Mauritius) have been inscribed in the books
and records of the Borrower;

(iv) the Security Agreement (Singapore), together with evidence reasonably
satisfactory to the Administrative Agent that all actions have been taken to
perfect the security interest taken thereunder, including evidence that all
certificates, agreements, documents and instruments required by the Collateral
Documents, requirements of law or reasonably requested by the Administrative
Agent have been filed, delivered, registered or recorded;

 

-67-



--------------------------------------------------------------------------------

(v) the Security Agreement (US), together with evidence reasonably satisfactory
to the Administrative Agent that all actions have been taken to perfect the
security interests taken thereunder, including evidence that all certificates,
agreements, documents and instruments, including Uniform Commercial Code
financing statements, required by the Collateral Documents, requirements of law
or reasonably requested by the Administrative Agent have been filed, delivered,
registered or recorded;

(vi) the Pledge Agreement (US), together with evidence reasonably satisfactory
to the Administrative Agent all actions have been taken to perfect the security
interest taken thereunder, including certificates or other instruments
representing all pledged Equity Interests (if any), together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(vii) the Pledge Agreement (Mauritius) together with evidence reasonably
satisfactory to the Administrative Agent that all actions have been taken to
perfect the security interest thereunder, which shall include:

(A) a duly executed transfer in guarantee in the form set out in Schedule 1
(Transfer in Guarantee) to the Pledge Agreement (Mauritius);

(B) a duly executed share transfer form in the form set out in Schedule 2 (Share
Transfer Form) to the Pledge Agreement (Mauritius);

(C) a duly executed irrevocable proxy in the form set out in Schedule 3
(Irrevocable Proxy) to the Pledge Agreement (Mauritius);

(D) duly executed letters of resignation from each director of the Borrower in
the form set out in Schedule 4 (Letter of Resignation) to the Pledge Agreement
(Mauritius);

(E) duly executed letters of authorization from each director of the Borrower in
the form set out in Schedule 5 (Letter of Authorization) to the Pledge Agreement
(Mauritius); and

(F) evidence that details of the Pledge Agreement (Mauritius) have been
inscribed in the books and records of the Borrower;

(viii) a Note executed by the Borrower in favor of each Lender that has
requested a Note at least five (5) Business Days in advance of the Signing Date;

(ix) such certificates (including a certificate substantially in the form of
Exhibit K) of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers and/or shareholders of each Loan Party as
the Administrative Agent may reasonably require evidencing (A) approval of the
terms of, and transactions contemplated by, the Loan Documents and (B) the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Signing Date;

 

-68-



--------------------------------------------------------------------------------

(x) a certificate from a Responsible Officer of the Borrower attesting to and
attaching evidence of the receipt of all required approvals, including but not
limited to those from (A) the Board of Directors of the Company,
(B) shareholders of the Company, (C) the Reserve Bank of India (if applicable),
(D) the Bombay Stock Exchange Limited, (E) the National Stock Exchange Limited
and (F) any other entity whose approval is required in relation to the Loan
Documents or the Acquisition under the Delisting Regulations;

(xi) an opinion from Kirkland & Ellis LLP, New York counsel to the Loan Parties,
Reed Smith LLP, Pennsylvania counsel to the Loan Parties, AZB & Partners, Indian
counsel to the Loan Parties, and Uteem Chambers, Mauritius counsel to the
Administrative Agent, each in a form satisfactory to the Administrative Agent;

(xii) if applicable under the laws of the jurisdiction of incorporation or
organization of the relevant Loan Party, good standing certificates or
certificates of status (to the extent such concept exists in the relevant
jurisdiction) from the jurisdiction of incorporation, organization or formation
of each Loan Party; and

(xiii) the Escrow Account and DSRA shall have been established in a manner
reasonably satisfactory to the Administrative Agent.

(b) All fees and out-of-pocket expenses required to be paid hereunder and
invoiced at least 3 Business Days prior to the date of the Initial Term
Borrowing shall have been paid in full or will be paid on the date of the
Initial Term Borrowing.

(c) The Administrative Agent shall have received all documentation and other
information about the Obligor Group as has been reasonably requested in writing
at least 10 days prior to the date of the Initial Term Borrowing by the
Administrative Agent that it reasonably determines is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act.

(d) The Borrower shall have provided a report from its independent auditor of
the type described in Section 6.17 detailing the amount of cash, Cash
Equivalents and Marketable Securities held by the Company as of a date not more
than 60 days prior to the date of the Initial Term Borrowing.

(e) The absence of any injunction or other form of temporary restraining order
with respect to the Transaction or the Facility.

Section 4.02 Conditions to All Borrowings. The obligation of each Lender to
honor any Request for Borrowing (other than a Committed Loan Notice requesting
only a continuation of Term Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Borrowing; provided that to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

-69-



--------------------------------------------------------------------------------

(b) In the case of each Borrowing after the Initial Borrowing, no Default shall
exist, or would result from such proposed Borrowing or from the application of
the proceeds therefrom.

Each Request for Borrowing (other than a Committed Loan Notice requesting only a
continuation of Term Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Borrowing.

Section 4.03 Signing Date. This Agreement shall become effective on the date
(the “Signing Date”) upon which the Administrative Agent shall have received
executed counterparts of this Agreement from each of the Persons listed on
Schedule 1 and each of the Lenders.

ARTICLE V

Representations and Warranties

Borrower represents and warrants to the Agents and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each
Obligor (a) is a Person duly incorporated, organized or formed, and validly
existing and, if applicable under the laws of the jurisdiction of incorporation
or organization of the relevant Obligor, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and, if applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (b)(i), (c), (d) or (e), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) or any order, writ or decree referred to in
clause (b), to the extent that such conflict, breach, contravention or payment
or any order, writ or decree could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, except for (i) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and

 

-70-



--------------------------------------------------------------------------------

effect and (ii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws, general principles of equity and the making of
registrations, filings, stampings and/or notifications of the Loan Documents as
required under local law for the validity or enforceability thereof.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Obligor Group as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
disclosed to the Administrative Agent prior to the Signing Date.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Obligor Group may be required to restate historical financial statements as the
result of the implementation of changes in GAAP or the interpretation thereof,
and that such restatements will not result in a Default under the Loan Documents
(including any effect on any conditions required to be satisfied on the Signing
Date) to the extent that the restatements do not reveal any material omission,
misstatement or other material inaccuracy in the reported information from
actual results for any relevant prior period.

Section 5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against an Obligor or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.07 Ownership of Property; Liens. Each Obligor and each of their
Subsidiaries has good and defensible title in fee simple to, or valid leasehold
interests in, or easements or other limited property interests in, all real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.08 Environmental Compliance.

(a) There are no pending or, to the knowledge of Borrower, threatened claims,
actions, suits, or proceedings by or against the Borrower or any Subsidiary
alleging potential liability or responsibility for violation of, or otherwise
relating to, any applicable Environmental Law that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

-71-



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) there are no and never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Obligor or other Subsidiary, or, to its knowledge, on any
property formerly owned or operated by any Obligor or other Subsidiary;
(ii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Obligor or other Subsidiary; and
(iii) Hazardous Materials have not been released, discharged or disposed of by
any Obligor or any other Subsidiary at any location in a manner which would give
rise to liability under applicable Environmental Laws.

(c) The properties currently or formerly owned, leased or operated by the
Borrower and its Subsidiaries do not contain any Hazardous Materials in amounts
or concentrations which (i) constitute a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, applicable
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(d) The Borrower or any of its Subsidiaries are not undertaking, or have not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site or location, either voluntarily or pursuant to the order
of any Governmental Authority or the requirements of any applicable
Environmental Law except for such investigation or assessment or remedial or
response action that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(e) All Hazardous Materials transported from any property currently or formerly
owned or operated by any Obligor or other Subsidiary for off-site disposal have
been disposed of in a manner not reasonably expected to result, individually or
in the aggregate, in a Material Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Obligor Group nor any other
Subsidiary has contractually assumed any liability or obligation under or
relating to any applicable Environmental Law.

(g) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Obligor Group and their
Subsidiaries and their respective businesses, operations and properties are and
have been in compliance with all applicable Environmental Laws.

Section 5.09 Taxes . Each Obligor has timely filed all national, provincial,
state, municipal, foreign and other material tax returns and reports required to
be filed, and has timely paid all federal, provincial, state, municipal, foreign
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or, except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.10 Compliance with ERISA.

(a) Except as set forth in Schedule 5.10(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other federal or state Laws.

 

-72-



--------------------------------------------------------------------------------

(b)(i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Obligor nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 et seq. or 4243 of ERISA with respect to a Multiemployer
Plan; and (iii) neither any Obligor nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA, except,
with respect to each of the foregoing clauses of this Section 5.10, as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 5.11 Subsidiaries; Equity Interests. As of the Signing Date, neither the
Borrower nor any other Obligor has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and the Material Subsidiaries have been validly
issued, are fully paid and nonassessable and all Equity Interests owned by the
Borrower or any other Obligor are owned free and clear of all Liens except any
nonconsensual Lien that is permitted under Section 7.01. As of the Signing Date,
Schedule 5.11 (a) sets forth the name and jurisdiction of organization of each
Subsidiary and (b) sets forth the ownership interest of the Borrower and any of
their Subsidiaries in each of their Subsidiaries, including the percentage of
such ownership.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Obligor is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings will be used for any purpose that violates Regulation U or Regulation
X issued by the FRB.

(b) None of the Borrower or any Obligor is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.

Section 5.13 Disclosure.

(a) No report, financial statement, certificate or other written information
furnished by or on behalf of any Obligor to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) on or before the Signing Date
when taken as a whole contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that with respect to projected financial information and pro forma
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

(b) For the purposes of the Mauritius Data Protection Act of 2004, the Borrower
has received the relevant consent from any relevant data subject (within the
meaning of such Act) to (i) procure personal data from such data subject and
(ii) to disclose the same to any Lender or any of its representatives,
employees, agents, nominees, trustees, including any Affiliate.

Section 5.14 Intellectual Property; Licenses, Etc. Each Obligor owns, licenses
or possesses the right to use, all of the trademarks, service marks, trade
names, domain names, copyrights, patents, patent rights, technology, software,
know-how database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, to the knowledge of
Borrower, without violation of the rights of any Person, except to the extent
such violations, either individually or in the aggregate, could not

 

-73-



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, no such IP Rights infringe upon any rights held by any Person
except for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any such IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Obligor, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 5.15 Solvency. On the Signing Date after giving effect to the
Transactions, the Obligor Group, together with its Subsidiaries, on a
consolidated basis, is Solvent.

Section 5.16 Designation of Senior Debt. Each Obligor shall, and shall cause its
Subsidiaries to, designate any of the Indebtedness under the Loan Documents as
“Designated Senior Indebtedness” (or any similar term) under the terms of any
Subordinated Indebtedness. The Indebtedness under the Loan Documents is pari
passu with the Indebtedness represented by the Senior Notes.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Banker’s
Guarantee is outstanding, or any Loan or other Obligation hereunder which is
accrued and payable shall remain unpaid or unsatisfied, the Borrower shall, and
(except in the case of the covenants set forth in Section 6.01, Section 6.02 and
Section 6.03) cause each other Obligor to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of iGate Corporation, a consolidated balance sheet of iGate
Corporation and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent registered public accounting firm of internationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

(b) as soon as available, but in any event, within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
iGate Corporation (commencing with the first full fiscal quarter ended after the
Signing Date), a consolidated balance sheet of iGate Corporation and its
Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of iGate Corporation
and its Subsidiaries in accordance with GAAP (it being agreed that the financial
statements provided pursuant to this clause (b) shall not include non-cash items
that are customarily accounted for on an annual basis in accordance with GAAP or
any purchase accounting adjustments), subject only to normal year-end
adjustments and the absence of footnotes;

 

-74-



--------------------------------------------------------------------------------

(c) as soon as available, the audited financial statements of iGate Corporation
for the fiscal year ending December 31, 2011; and

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of iGate
Corporation and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of iGate Corporation that holds all
of the Equity Interests of iGate Corporation or (B) iGate Corporation’s (or any
direct or indirect parent thereof, as applicable), Form 10-K or 10-Q (or the
equivalent in another jurisdiction), as applicable, filed with the SEC (or the
equivalent in another jurisdiction); provided that with respect to each of
clauses (A) and (B), (i) to the extent such information relates to a parent of
iGate Corporation, such information is accompanied by consolidating information
that explains in reasonable detail the differences between the information
relating to iGate Corporation (or such parent), on the one hand, and the
information relating to the Obligor Group on a standalone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under Section 6.01(a), such materials are accompanied by a report
and opinion of an independent registered public accounting firm of
internationally recognized standing, which report and opinion shall be prepared
in accordance with generally accepted auditing standards.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which iGate
Corporation files with the SEC or with any Governmental Authority that may be
substituted therefor or is the equivalent thereof in another jurisdiction (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8 or the equivalent) and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Obligor or any Subsidiary from any Governmental
Authority (other than in the ordinary course of business) that could reasonably
be expected to result in a Material Adverse Effect;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each accompanying Compliance Certificate, (x) a list of
Subsidiaries that identifies each Subsidiary as a Material Subsidiary or an
Immaterial Subsidiary as of the date of delivery of such Compliance Certificate
or a confirmation that there is no change in such information since the later of
the Signing Date or the date of the last such list and (y) such other
information required by the Compliance Certificate;

 

-75-



--------------------------------------------------------------------------------

(e) no later than ninety (90) days following the first day of each fiscal year
of iGate Corporation, a budget for such fiscal year in form customarily prepared
by iGate Corporation; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Obligor or Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) and (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which iGate Corporation or the
Company posts such documents, or provides a link thereto on iGate Corporations
or the Company’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on iGate
Corporation’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent,
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding the foregoing, Borrower shall deliver originally
executed Compliance Certificates to the Administrative Agent (in addition to the
electronic copies pursuant to the foregoing). Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

Section 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto; and

(b) any litigation or governmental proceeding (including without limitation
pursuant to any applicable Environmental Laws) pending against any Obligor or
any Subsidiaries that could reasonably be expected to be determined adversely
and, if so determined, to result in a Material Adverse Effect.

Section 6.04 Listing Status. iGate Corporation shall maintain its status as a
company whose securities are listed and traded on the NASDAQ stock exchange.

Section 6.05 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses (a) and (b), (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or Section 7.05.

Section 6.06 Maintenance of Properties. Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and

 

-76-



--------------------------------------------------------------------------------

protect all of its material properties and equipment necessary in the operation
of its business in good working order, repair and condition, ordinary wear and
tear excepted and casualty or condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions thereof or thereto in accordance with prudent industry practice.

Section 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or Similar Business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or Similar Businesses as any
Obligor and its Subsidiaries) as are customarily carried under similar
circumstances by such other Persons.

Section 6.08 Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions, decrees and judgments applicable
to it or to its business or property (including without limitation Environmental
Laws, ERISA and the USA PATRIOT Act), except if the failure to comply therewith
could not, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Obligor or such Subsidiary, as the case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided that excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give Borrower the
opportunity to participate in any discussions with the Obligor Group’s
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Obligor Group will be required to disclose or permit
the inspection or discussion of, any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or any binding agreement or (iii) that is subject to attorney client or
similar privilege or constitutes attorney work product.

Section 6.11 Further Assurances. The Borrower will, and will cause each other
Obligor to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied. The Borrower also agrees to provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents.

 

-77-



--------------------------------------------------------------------------------

Section 6.12 Use of Proceeds.

(a) Use the proceeds of any Borrowing, whether directly or indirectly, in a
manner consistent with the uses set forth in the preliminary statements to this
Agreement.

(b) The proceeds of all Borrowings shall be (i) deposited in an account of the
Borrower in Mauritius identified as such in writing from time to time by the
Borrower to the Administrative Agent for the transfer, within 3 Business Days of
the respective deposit, to the Escrow Account, with such funds to be released
pursuant to the terms of the Escrow Agreement and transferred to a special
account for application to payment of the consideration for shares to be
purchased pursuant to the Offer, subject to the Offer being successful pursuant
to Regulation 17 of the Delisting Regulations or (ii) applied to the payment of
fees and expenses related to the Transactions.

Section 6.13 Designation of Subsidiaries.

(a) Subject to Section 6.13(b) below, the Board of Directors of iGate
Corporation may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary. The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the sum of (i) the net book value of the
Obligor Group’s equity interest in such Subsidiary plus (ii) the excess over
book value of the fair market value of any internally developed intellectual
property of such Subsidiary the fair market value and the net book value of the
Obligor Group’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time.

(b) The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

 

  (i) no Default or Event of Default exists or would result therefrom; and

in the case of clause (x) only, (A) the Subsidiary to be so designated does not
(directly, or indirectly through its Subsidiaries) own any Equity Interests or
Indebtedness of, or own or hold any Lien on any property of, any Obligor, and
(B) no Obligor shall at any time be directly or indirectly liable for any
Indebtedness that provides that the holder thereof may (with the passage of time
or notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any Indebtedness, Lien or other obligation of any
Unrestricted Subsidiary (including any right to take enforcement action against
such Unrestricted Subsidiary).

Section 6.14 Mauritius Registration. The Borrower shall provide to the
Administrative Agent, in form and substance reasonably satisfactory thereto,
(a) within eight (8) days of the Signing Date, evidence that the Pledge
Agreement (Mauritius) and Security Agreement (Mauritius) have been registered
with the Registrar General of Mauritius, (b) within eight (8) days of the
Signing Date, evidence that the Security Agreement (Mauritius) has been
inscribed in the registers of the Mauritius Conservator of Mortgages, which
evidence shall include an original copy of the Security Agreement (Mauritius)
bearing the original stamp witnessing the inscription of the floating charge
constituted by the Security Agreement (Mauritius) in the registers of the
Mauritius Conservator of Mortgages, (c) within twenty-eight (28) days of the
Signing Date, evidence that the particulars of the charge created over the
assets of the Borrower in

 

-78-



--------------------------------------------------------------------------------

Mauritius pursuant to the Security Agreement (Mauritius) have been filed with
the Registrar of Companies of Mauritius, and (d) within three (3) months of the
Signing Date, evidence that this Agreement has been registered with the
Registrar General of Mauritius.

Section 6.15 Payment of Taxes. The Borrower will pay and discharge, and will
cause each other Obligor to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, may reasonably be expected to become a lien or
charge upon any properties of the Borrower or any of the Subsidiaries not
otherwise permitted under this Agreement; provided that no Obligor shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP or which would not
reasonably be expected to constitute a Material Adverse Effect.

Section 6.16 Debt Service Reserve Account. During the DSRA Period (and solely
during such period), the Borrower shall maintain the DSRA and shall deposit on
the date of each Borrowing and each issuance of a Banker’s Guarantee an amount
not less than the interest and fees due in respect thereof during the DSRA
Period as well as all other amounts to become due under the terms of the Loan
Documents during the DSRA Period; provided that unless an Event of Default of
the kind set forth in Section 8.01(a), (b), (f), (g), (j), or (k) shall exist on
the last day of the DSRA Period, all amounts in the DSRA on such last day shall
be transferred to the Borrower as soon as practicable thereafter.

Section 6.17 Maintenance of Cash Equivalents. The Borrower shall cause the
Company to retain an amount of cash, Cash Equivalents and Marketable Securities
at all times in an aggregate amount at least equal to the lesser of
(x) $275,000,000 and (y) 110% of the aggregate outstanding principal amount of
Term Loans and the aggregate Available Amount of all outstanding Banker’s
Guarantees. The Borrower shall provide to the Administrative Agent, no later
than the tenth Business Day after the end of each March, June, September, and
December, a report from its independent auditor as to the amount of such cash,
Cash Equivalents and Marketable Securities, as of the last day of each March,
June, September and December, respectively.

Section 6.18 Board/Shareholder Approvals. The Borrower shall cause the Company
to obtain not less than three (3) months prior to the Maturity Date all required
approvals of the board of Directors and shareholders of the Company relating to
any dividend payment, share buyback, or capital reduction in respect of, or
purchase of, Capital Stock of the Company (or any other contemplated action)
proposed in connection with the repayment of the Term Loans and other amounts
hereunder. The Borrower shall provide to the Administrative Agent, no later than
the tenth Business Day after the end of each March, June, September, and
December, a report from a Responsible Officer, in sufficient detail as
reasonably satisfactory to the Administrative Agent as to the status of such
approvals, as of the last day of each March, June, September and December,
respectively.

Section 6.19 Regulatory Approvals. The Borrower shall cause the Company to
obtain, not less than three (3) months prior to the Maturity Date, all required
approvals of any relevant regulatory agency, creditor, or court relating to any
dividend payment, share buyback or capital reduction, or purchase of, Capital
Stock of the Company (or any other contemplated action) proposed in connection
the repayment of the Term Loans and other amounts hereunder. The Borrower shall
provide to the Administrative Agent, no later than the tenth Business Day after
the end of each March, June, September, and December, (i) a report from a
Responsible Officer in sufficient detail and reasonably satisfactory to the
Administrative Agent as to the status of such approvals as of the last day of
each March, June, September and December, respectively, and (ii) a report from
its independent auditor delivered in connection with the financial statements
referred to in Section 6.01(a) and (b) as to the actions of the Company to
satisfy all such regulatory approvals as of the date of the respective financial
statement.

 

-79-



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Banker’s
Guarantee shall be outstanding, any Loan or other Obligation hereunder which is
accrued and payable shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any other Obligor to, directly or indirectly:

Section 7.01 Liens. Create, incur, assume or permit to exist any Lien (other
than Permitted Liens) upon (i) any of the property or the assets of the Borrower
or (ii) the Capital Stock of the Borrower, iGate Technologies Inc., iGate Inc.,
iGate Holding Corporation, iGATE Global Solutions Limited or the Company.

Section 7.02 [Reserved].

Section 7.03 Indebtedness. Incur any Indebtedness (including Acquired
Indebtedness); provided, however, that any Obligor may Incur Indebtedness if the
Indebtedness is any of the following types:

(a)(i) Guarantee Obligations of any Obligor of Indebtedness of any Obligor so
long as the Incurrence of such Indebtedness is permitted under the terms hereof
or (ii) without limiting the covenants set forth in Section 7.01, Indebtedness
arising by reason of any Lien granted by or applicable to such Person securing
Indebtedness of any Obligor so long as the Incurrence of such Indebtedness and
the granting of such Liens are permitted under the terms of this Agreement;

(b) Indebtedness of any Obligor owing to and held by any other Obligor;
provided, however, that (i) any subsequent issuance or transfer of Capital Stock
or any other event which results in any such Indebtedness being beneficially
held by a Person other than an Obligor; and (ii) any sale or other transfer of
any such Indebtedness to a Person other than an Obligor, in each case shall be
deemed to constitute an Incurrence of such Indebtedness by such Obligor;

(c) Indebtedness represented by the (i) Senior Notes, the DBS Revolver, or the
Packing Credit Facility, including any Guarantee Obligations in respect thereof,
and (ii) Refinancing Indebtedness in respect of the Indebtedness described in
the preceding clause (i);

(d) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk, exchange
rate risk or commodity pricing risk (as determined in good faith by the Board of
Directors or Senior Management of the Borrower);

(e) Indebtedness represented by Capitalized Lease Obligations or Purchase Money
Obligations, and in each case any Refinancing Indebtedness in respect thereof,
in an aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause and
then outstanding, does not exceed the greater of (i) $75,000,000 and (ii) 3.75%
of Total Assets at the time of Incurrence;

(f) Indebtedness in respect of (i) workers’ compensation claims, self-insurance
obligations, performance, indemnity, surety, judgment, appeal, advance payment,
customs, value added or other tax or other guarantees or other similar bonds,
instruments or obligations and completion guarantees and warranties provided by
any Obligor or relating to liabilities, obligations or guarantees Incurred in
the

 

-80-



--------------------------------------------------------------------------------

ordinary course of business, (ii) letters of credit, bankers’ acceptances,
guarantees or other similar instruments or obligations issued or relating to
liabilities or obligations Incurred in the ordinary course of business,
(iii) the financing of insurance premiums in the ordinary course of business and
(iv) any customary Cash Management Services, cash pooling or netting or setting
off arrangements in the ordinary course of business;

(g) Indebtedness arising from agreements providing for guarantees,
indemnification, obligations in respect of earn-outs or other adjustments of
purchase price or, in each case, similar obligations, in each case, Incurred or
assumed in connection with the acquisition or disposition of any business or
assets or Person or any Capital Stock of a Subsidiary (other than Guarantee
Obligations in respect of Indebtedness Incurred by any Person acquiring or
disposing of such business or assets or such Subsidiary for the purpose of
financing such acquisition or disposition); provided that the maximum liability
of the Obligor Group in respect of all such Indebtedness shall at no time exceed
the gross proceeds, including the fair market value of non-cash proceeds
(measured at the time received and without giving effect to any subsequent
changes in value), actually received by the Obligor Group in connection with
such disposition;

(h)(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five (5) Business Days of Incurrence;
(ii) Customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business; (iii) Indebtedness owed on a short-term basis of no longer than
30 days to banks and other financial institutions Incurred in the ordinary
course of business of any Obligor with such banks or financial institutions that
arises in connection with ordinary banking arrangements to manage cash balances
of the Obligor Group; and (iv) Indebtedness Incurred by an Obligor in connection
with bankers acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case Incurred
or undertaken in the ordinary course of business on arm’s length commercial
terms on a recourse basis;

(i) Unsecured Indebtedness in an aggregate outstanding principal amount which,
together with any Refinancing Indebtedness in respect thereof, is not in excess
of $150,000,000;

(j) Indebtedness consisting of promissory notes issued by an Obligor to any
current or former employee, director or consultant of any Obligor or any of its
Parents (or permitted transferees, assigns, estates, or heirs of such employee,
director or consultant), to finance the purchase or redemption of Capital Stock
of iGate Corporation or any of its Parents permitted by Section 7.06; and

(k) Indebtedness of any Obligor consisting of (i) the financing of insurance
premiums or (ii) take-or-pay obligations contained in supply arrangements, in
each case Incurred in the ordinary course of business.

(l) Acquired Indebtedness if on the date of the Incurrence thereof and after
giving pro forma effect thereto, in the case of Acquired Indebtedness which is
not Secured Indebtedness, the Fixed Charge Coverage Ratio for the Obligor Group
is less than 2.50 to 1.00, and in the case of Acquired Indebtedness which is
Secured Indebtedness, the Consolidated Priority Debt Leverage Ratio for the
Obligor Group is less than 1.50 to 1.00.

 

-81-



--------------------------------------------------------------------------------

For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section:

(1) in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in this Section, the Borrower, in its sole
discretion, will classify, and may from time to time reclassify, such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in the foregoing clauses (a) through (n) or the first paragraph of
this Section;

(2) all or any portion of any item of Indebtedness may later be classified as
having been Incurred pursuant to any type of Indebtedness described in the first
and second paragraphs of this covenant so long as such Indebtedness is permitted
to be Incurred pursuant to such provision at the time of reclassification;

(3) Guarantee Obligations or obligations in respect of letters of credit,
bankers’ acceptances or other similar instruments relating to, or Liens
securing, Indebtedness that is otherwise included in the determination of a
particular amount of Indebtedness shall not be included;

(4) the principal amount of any Disqualified Stock of an Obligor, or Preferred
Stock of a Restricted Subsidiary, will be equal to the greater of the maximum
mandatory redemption or repurchase price (not including, in either case, any
redemption or repurchase premium) or the liquidation preference thereof;

(5) Indebtedness permitted by this covenant need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
covenant permitting such Indebtedness; and

(6) the amount of Indebtedness issued at a price that is less than the principal
amount thereof will be equal to the amount of the liability in respect thereof
determined on the basis of GAAP.

Accrual of interest, accrual of dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, the payment of interest in
the form of additional Indebtedness, the payment of dividends in the form of
additional shares of Preferred Stock or Disqualified Stock or the
reclassification of commitments or obligations not treated as Indebtedness due
to a change in GAAP, will not be deemed to be an Incurrence of Indebtedness for
purposes of the covenant described under this Section. The amount of any
Indebtedness outstanding as of any date shall be (x) the accreted value thereof
in the case of any Indebtedness issued with original issue discount and (y) the
principal amount, or liquidation preference thereof, in the case of any other
Indebtedness.

If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary, any
Indebtedness of such Subsidiary shall be deemed to be Incurred by a Restricted
Subsidiary of the Borrower as of such date (and, if such Indebtedness is not
permitted to be Incurred as of such date under this Section, the Borrower shall
be in breach of the covenant contained in this Section 7.03). Notwithstanding
any other provision in this Section 7.03, the maximum amount of Indebtedness
that an Obligor may Incur pursuant to this Section shall not be deemed to be
exceeded solely as a result of fluctuations in the exchange rate of currencies.
The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness is denominated that is
in effect on the date of such refinancing. The Borrower will not, and will not
permit any Guarantor to, directly or indirectly, Incur any Indebtedness
(including Acquired Indebtedness) that is subordinated or junior in right of
payment to any Indebtedness of the Borrower or such Guarantor, as the case may
be, unless such Indebtedness is expressly subordinated in right of payment to
the Loans or such Guarantor’s Guarantee Obligations to the extent and in the
same manner as such Indebtedness is subordinated to other Indebtedness of the
Borrower or such Guarantor, as the case may be, provided that for purposes of
this Agreement, unsecured Indebtedness shall not be treated as subordinated or
junior to Secured Indebtedness merely because it is unsecured.

 

-82-



--------------------------------------------------------------------------------

Section 7.04 Fundamental Changes. Consolidate with or merge with or into, or
sell, convey, assign, lease, transfer or otherwise Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
unless:

 

  (a) With regards to the Borrower,

(i) the resulting, surviving or transferee Person (the “Successor Borrower”)
will expressly assume, by an assumption agreement, executed and delivered to the
Administrative Agent, in form reasonably satisfactory to the Administrative
Agent, all the obligations of the Borrower hereunder;

(ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Borrower or any
Subsidiary of the Successor Borrower as a result of such transaction as having
been Incurred by the Successor Borrower or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;

(iii) immediately after giving effect to such transaction, either (x) the Fixed
Charge Coverage Ratio for the Obligor Group and such Successor Borrower would be
less than 2.50 to 1.00 or (y) the Fixed Charge Coverage Ratio for the Obligor
Group and such Successor Borrower would be lower than it was immediately prior
to giving effect to such transaction;

(iv) the Liens of the Administrative Agent on the assets of the Borrower and in
the Capital Stock of the Borrower will not be adversely affected by any such
transaction; and

(v) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an opinion in form and substance reasonably satisfactory to the
Administrative Agent, each to the effect that such consolidation, merger or
transfer complies with this Agreement.

For purposes of this Section 7.04(a), the sale, lease, conveyance, assignment,
transfer, or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Borrower, which properties and assets,
if held by the Borrower instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Borrower on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
properties and assets of the Borrower.

The Successor Borrower will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower hereunder but in the case of a lease of
all or substantially all its assets, the predecessor company will not be
released from its obligations under this Agreement.

Notwithstanding the foregoing clauses (ii) and (iii) (which do not apply to
transactions referred to in this sentence), (a) any Restricted Subsidiary (other
than the Borrower) may consolidate or otherwise combine with, merge into or
transfer all or part of its properties and assets to any other Restricted
Subsidiary (other than the Borrower). Notwithstanding the preceding clauses
(ii) and (iii) (which do not apply to the transactions referred to in this
sentence), the Borrower may consolidate or otherwise combine with or merge into
an Affiliate incorporated or organized for the purpose of changing the legal
domicile of the Borrower, reincorporating the Borrower in another jurisdiction,
or changing the legal form of the

 

-83-



--------------------------------------------------------------------------------

Borrower so long as the amount of Indebtedness is not increased thereby. The
foregoing provisions (other than the requirements of the foregoing clause (ii))
shall not apply to the formation or organization of a new Subsidiary as a
Restricted Subsidiary.

 

  (b) With regards to the Guarantors,

(i) the other Person is the Borrower or any Restricted Subsidiary that is a
Guarantor or becomes a Guarantor concurrently with the transaction; or

(ii) (x) either (1) a Guarantor is the continuing Person or (2) the resulting,
surviving or transferee Person expressly assumes all of the obligations of the
Guarantor hereunder; and (y) immediately after giving effect to the transaction,
no Default has occurred and is continuing; or

(iii) the transaction constitutes a sale or other disposition (including by way
of consolidation or merger) of the Guarantor or the sale or disposition of all
or substantially all the assets of the Guarantor (in each case other than to the
Borrower or a Restricted Subsidiary) otherwise permitted by this Agreement.

 

  Section 7.05 Dispositions. Make any Disposition unless:

(a) the Obligor receives consideration (including by way of relief from, or by
any other Person assuming responsibility for, any liabilities, contingent or
otherwise) at least equal to the fair market value (such fair market value to be
determined on the date of contractually agreeing to such Disposition), in each
case, as determined in good faith by the Board of Directors of the Borrower, of
the shares and assets subject to such Disposition (including, for the avoidance
of doubt, if such Disposition is a Permitted Asset Swap);

(b) in any such Disposition, or series of related Dispositions (except to the
extent the Disposition is a Permitted Asset Swap), at least 75% of the
consideration from such Disposition (including by way of relief from, or by any
other Person assuming responsibility for, any liabilities, contingent or
otherwise) received by the Obligor is in the form of cash or Cash Equivalents;

(c) an amount equal to 100% of the Net Available Cash from such Disposition is
applied by the Obligor to prepay Indebtedness in accordance with
Section 2.05(b)(ii); and

(d) with respect to any Disposition of property or assets from an Obligor to a
Non-Guarantor, the amount received in respect of such Disposition is equal to
the fair market value on the date of the Disposition of the assets or property
to such Non-Guarantor.

For the purposes of Section 7.05(b), the following will be deemed to be cash:
(1) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of an Obligor (other than Subordinated Indebtedness of
the Borrower or a Guarantor) and the release of such Obligor from all liability
on such Indebtedness or other liability in connection with such Disposition;
(2) securities, notes or other obligations received by the Obligor from the
transferee that are converted by such Obligor into cash or Cash Equivalents
within 180 days following the closing of such Disposition; (3) Indebtedness
(other than Subordinated Indebtedness) of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Disposition, to the extent
that the Borrower and each other Restricted Subsidiary are released from any
Guarantee Obligations in respect of payment of such Indebtedness in connection
with such Disposition; (4) consideration consisting of Indebtedness of the
Borrower (other than Subordinated Indebtedness) received after the Signing Date
from Persons who are not an Obligor; and (5) any Designated Non-Cash
Consideration received by an Obligor in such Dispositions having an

 

-84-



--------------------------------------------------------------------------------

aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this covenant that is at that time
outstanding, not to exceed the greater of $25,000,000 and 1.25% of Total Assets
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value).

For the avoidance of doubt, no Obligor shall be permitted to purchase any Senior
Notes pursuant to this Section 7.05.

Notwithstanding anything to the contrary in this Agreement, in no event shall
the Borrower issue or sell, or permit any other Obligor to issue or sell, any
Capital Stock of iGate Technologies Inc., iGate Inc., iGate Holding Corporation,
iGATE Global Solutions Limited, the Borrower or any of its Subsidiaries to any
Person other than to an Obligor.

Section 7.06 Restricted Payments. (a) Declare or pay any dividend or make any
distribution on or in respect of any Obligor’s Capital Stock (including any
payment in connection with any merger or consolidation involving an Obligor)
except (i) dividends or distributions payable in Capital Stock of iGate
Corporation (other than Disqualified Stock) or in options, warrants or other
rights to purchase such Capital Stock of iGate Corporation and (ii) dividends or
distributions payable to an Obligor (and, in the case of any Restricted
Subsidiary making such dividend or distribution, to holders of its Capital Stock
other than an Obligor on no more than a pro rata basis); (b) purchase, redeem,
retire or otherwise acquire for value any Capital Stock of iGate Corporation or
any Parent of iGate Corporation held by Persons other than an Obligor;
(c) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Indebtedness (other than (x) any such purchase,
repurchase, redemption, defeasance or other acquisition or retirement or in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case, due within one year of the date of purchase,
repurchase, redemption, defeasance or other acquisition or retirement and
(y) any Indebtedness Incurred pursuant to Section 7.03(b)); (d) make any
Restricted Investment; (e) permit the Company to pay any dividends other than
dividends to all holders of its Capital Stock in the ordinary course of
business; or (f) make any optional prepayment or redemption of Indebtedness
Incurred pursuant to Section 7.03(l) (any such dividend, distribution, purchase,
redemption, repurchase, defeasance, other acquisition, retirement, prepayment or
Restricted Investment referred to in clauses (a) through (f) are referred to
herein as a “Restricted Payment”).

Notwithstanding anything contained herein to the contrary, the foregoing
provisions will not prohibit any Permitted Payments. The amount of all
Restricted Payments (other than cash) shall be the fair market value on the date
of such Restricted Payment of the asset(s) or securities proposed to be paid,
transferred or issued by an Obligor, as the case may be, pursuant to such
Restricted Payment. The fair market value of any cash Restricted Payment shall
be its face amount, and the fair market value of any non-cash Restricted
Payment, property or assets other than cash shall be determined conclusively by
the Board of Directors of the Borrower acting in good faith.

Section 7.07 Transactions with Affiliates. Enter into or conduct any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) involving aggregate value in excess of $10,000,000 unless:

(a) the terms of such Affiliate Transaction taken as a whole are not materially
less favorable to the Obligor than those that could be obtained in a comparable
transaction at the time of such transaction or the execution of the agreement
providing for such transaction in arm’s length dealings with a Person who is not
such an Affiliate; and

 

-85-



--------------------------------------------------------------------------------

(b) in the event such Affiliate Transaction involves an aggregate value in
excess of $25,000,000, the terms of such transaction have been approved by a
majority of the members of the Board of Directors.

Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in Section 7.07(b) if such Affiliate Transaction is approved by a majority
of the Disinterested Directors, if any. The provisions of this Section 7.07
shall not apply to:

(1) any Restricted Payment permitted to be made pursuant to Section 7.06 or any
Permitted Investment (other than

clauses (1)(b) and (2) of the definition thereof);

(2) any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of an Obligor or any Parent, restricted stock plans,
long-term incentive plans, stock appreciation rights plans, participation plans
or similar employee benefits or consultants’ plans (including valuation, health,
insurance, deferred compensation, severance, retirement, savings or similar
plans, programs or arrangements) or indemnities provided on behalf of officers,
employees, directors or consultants approved by the Board of Directors of the
Borrower, in each case in the ordinary course of business;

(3) any Management Advances and any waiver or transaction with respect thereto;

(4) any transaction between or among the Obligor Group;

(5) the entry into and performance of obligations of any Obligor under the terms
of any transaction arising out of, and any payments pursuant to or for purposes
of funding, any agreement or instrument in effect as of or on the Signing Date,
as these agreements and instruments may be amended, modified, supplemented,
extended, renewed or refinanced from time to time in accordance with the other
terms of this Section or to the extent not more disadvantageous to the Lenders
in any material respect;

(6) any customary transaction with a Securitization Subsidiary effected as part
of a Qualified Securitization Financing;

(7) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, in each case in the ordinary course of business, which are
fair to the relevant Obligor in the reasonable determination of the Board of
Directors or the senior management of the relevant Obligor, or are on terms no
less favorable than those that could reasonably have been obtained at such time
from an unaffiliated party;

(8) any transaction between or among the Obligor Group and any Affiliate of the
Obligor Group or an Associate or similar entity that would constitute an
Affiliate Transaction solely because the Obligor owns an equity interest in or
otherwise controls such Affiliate, Associate or similar entity; provided that
such transaction would not otherwise be prohibited by this Agreement;

(9) issuances or sales of Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) of an Obligor or options, warrants or other rights
to acquire such Capital Stock and the granting of registration and other
customary rights in connection therewith or any contribution to capital of the
Obligor (other than Disqualified Stock, Designated Preferred Stock or Excluded
Contributions);

 

-86-



--------------------------------------------------------------------------------

(10) without duplication in respect of payments made pursuant to clause (11) of
this Section, (a) payments by an Obligor to any Permitted Holder (whether
directly or indirectly) of annual customary management, consulting, monitoring
or advisory fees and related expenses and (b) customary payments by an Obligor
to any Permitted Holder (whether directly or indirectly) for financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including in connection with acquisitions or divestitures,
which payments are approved by a majority of the Board of Directors in good
faith; provided, however, that such payments, pursuant to this clause (10) do
not exceed $2,500,000 per calendar year;

(11) payment to any Permitted Holder of all reasonable out of pocket expenses
Incurred by such Permitted Holder in connection with its direct or indirect
investment in an Obligor;

(12) the Transactions and the payment of all fees and expenses related to the
Transactions;

(13) transactions in which an Obligor delivers to the Administrative Agent a
letter from an Independent Financial Advisor stating that such transaction is
fair to the Obligor from a financial point of view or meets the requirements of
Section 7.07(a);

(14) the existence of, or the performance by an Obligor of its obligations under
the terms of, any equity holders agreement (including any registration rights
agreement or purchase agreements related thereto) to which it is party as of the
Signing Date and any similar agreement that it may enter into thereafter;
provided, however, that the existence of, or the performance by an Obligor of
its obligations under any future amendment to the equity holders’ agreement or
under any similar agreement entered into after the Signing Date will only be
permitted under this clause to the extent that the terms of any such amendment
or new agreement are not otherwise disadvantageous to the Lenders in any
material respects; and

(15) any purchases by any Obligor Group’s Affiliates of Indebtedness or
Disqualified Stock of an Obligor the majority of which Indebtedness or
Disqualified Stock is purchased by Persons who are not the Obligor Group’s
Affiliates; provided that such purchases by the Obligor Group’s Affiliates are
on the same terms as such purchases by such Persons who are not the Obligor
Group’s Affiliates.

Section 7.08 Limitation on Restrictions on Distributions from Restricted
Subsidiaries. Create or otherwise cause or permit to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to (a) pay dividends or make any other distributions in
cash or otherwise on its Capital Stock or pay any Indebtedness or other
obligations owed to an Obligor; (b) make any loans or advances to an Obligor; or
(c) sell, lease or transfer any of its property or assets to an Obligor;
provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to an Obligor to other
Indebtedness Incurred by an Obligor shall not be deemed to constitute such an
encumbrance or restriction.

Notwithstanding anything contained herein, the following shall not be prohibited
by this Section 7.08:

(1) any encumbrance or restriction pursuant to (a) any Credit Facility or the
documents governing the Senior Notes or (b) any other agreement or instrument,
in each case, in effect at or entered into on the Signing Date;

 

-87-



--------------------------------------------------------------------------------

(2) any encumbrance or restriction pursuant to an agreement or instrument of a
Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
consolidated or otherwise combined with or into an Obligor, or was designated as
a Restricted Subsidiary or on which such agreement or instrument is assumed by
an Obligor in connection with an acquisition of assets (other than Capital Stock
or Indebtedness Incurred as consideration in, or to provide all or any portion
of the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Subsidiary or was acquired
by an Obligor or was merged, consolidated or otherwise combined with or into an
Obligor or entered into in contemplation of or in connection with such
transaction) and outstanding on such date; provided that, for the purposes of
this clause, if another Person is the Successor Borrower, any Subsidiary thereof
or agreement or instrument of such Person or any such Subsidiary shall be deemed
acquired or assumed by an Obligor when such Person becomes the Successor
Borrower;

(3) any encumbrance or restriction (a) that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract, or the assignment or transfer of any lease,
license or other contract; (b) contained in mortgages, pledges, charges or other
security agreements permitted under this Agreement or securing Indebtedness of
an Obligor permitted under this Agreement to the extent such encumbrances or
restrictions restrict the transfer of the property or assets subject to such
mortgages, pledges, charges or other security agreements; or (c) pursuant to
customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreements of an Obligor;

(4) any encumbrance or restriction pursuant to Capitalized Lease Obligations
permitted under this Agreement, in each case, that impose encumbrances or
restrictions on the property so acquired or any encumbrance;

(5) any encumbrance or restriction with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition to a Person of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary (or the property
or assets that are subject to such restriction) pending the closing of such sale
or disposition;

(6) customary provisions in leases, licenses, joint venture agreements and other
similar agreements and instruments entered into in the ordinary course of
business;

(7) encumbrances or restrictions arising or existing by reason of applicable law
or any applicable rule, regulation or order, or required by any regulatory
authority;

(8) any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(9) any encumbrance or restriction pursuant to Hedging Obligations;

(10) restrictions created in connection with any Qualified Securitization
Financing that, in the good faith determination of the Borrower, are necessary
or advisable to effect such Securitization Facility and that apply to such
Securitization Subsidiary;

(11) any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the Signing Date pursuant to Section 7.03 if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially less favorable to the Lenders than (a) the encumbrances and
restrictions contained in this

 

-88-



--------------------------------------------------------------------------------

Agreement, together with the security documents associated therewith as in
effect on the Signing Date or (b) in comparable financings (as determined in
good faith by the Borrower) and where, in the case of clause (b), either (i) the
Borrower determines at the time of issuance of such Indebtedness that such
encumbrances or restrictions will not adversely affect, in any material respect,
the Borrower’s ability to make principal or interest payments on the
Indebtedness, including the Senior Notes, or (ii) such encumbrance or
restriction applies only during the continuance of a default in respect of a
payment or financial maintenance covenant relating to such Indebtedness;

(12) any encumbrance or restriction existing by reason of any Lien permitted
under Section 7.01; or

(13) any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in clauses (1) or (2) of this
paragraph or this clause (an “Initial Agreement”) or contained in any amendment,
supplement or other modification to an agreement referred to in clauses (1) or
(2) of this paragraph or this clause (13); provided, however, that the
encumbrances and restrictions with respect to such Restricted Subsidiary
contained in any such agreement or instrument are no less favorable in any
material respect to the Lenders taken as a whole than the encumbrances and
restrictions contained in the Initial Agreement or Initial Agreements to which
such refinancing or amendment, supplement or other modification relates (as
determined in good faith by the Borrower).

ARTICLE VIII

Events of Default and Remedies

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (m) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Obligor fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within three (3) Business
Days (to the extent such delay arises from a technical or administrative
problem) after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower, the Company or any Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01 through Section 6.05, Section 6.07, Section 6.12(b), Section 6.16
through Section 6.19 or Article VII (other than Section 7.07); or

(c) Other Defaults. The Company or any Obligor fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by Borrower of written
notice thereof by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Obligor herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. Any Obligor (A) fails to make any payment beyond the
applicable grace period with respect thereto, if any (whether by scheduled
maturity, required

 

-89-



--------------------------------------------------------------------------------

prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount of not
less than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Swap Contracts,
termination events or equivalent events, pursuant to the terms of such Swap
Contracts), the effect of which default or other event is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, all such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem all such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided further that such failure is unremedied and is not waived
by the holders of such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Obligor institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver, compulsory manager or similar officer in any jurisdiction for it or
for all or any material part of its property; or any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver, compulsory manager or
similar officer in any jurisdiction is appointed without the application or
consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days; or an order for relief is entered in any
such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Obligor becomes unable to,
admits in writing its inability to or fails generally to pay its debts in excess
of the Threshold Amount as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property, taken as a whole, of the Obligor Group and
such judgment or order shall not have been satisfied, vacated or fully bonded
within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Obligor a final judgment or order
for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Obligor or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, (ii) any Obligor or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its Withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, (iii) any Obligor or any ERISA Affiliate
shall have been notified by the

 

-90-



--------------------------------------------------------------------------------

sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Obligor Group and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect; or (iv) a
termination, withdrawal or noncompliance with applicable law or plan terms or
termination, withdrawal or other event similar to an ERISA Event occurs with
respect to a Foreign Plan that could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Liens. Any Lien purported to be created under any Collateral
Document shall cease to be a valid and perfected Lien on any Collateral with a
fair market value of more than $25,000,000 with the priority required by the
applicable Collateral Document, or any Lien purported to be created under any
Collateral Document shall be asserted by any Loan Party not to be a valid and
perfected Lien on any Collateral with the priority required by the applicable
Collateral Document, except (i) as a result of the release of a Loan Party or
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificates or other
instruments delivered to it under the Collateral Documents; or

(k) Change of Control. There occurs any Change of Control.

Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Section 8.01(f)
or (g) with respect to the Borrower, the obligation of each Lender to make Loans
shall automatically terminate, the obligation of the Banker’s Guarantee Issuer
to issue or amend Bankers Guarantees shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts
hereunder shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Obligor shall be deemed
not to include any Immaterial Subsidiary affected by any event or circumstances
referred to in any such clause unless the Billings of such Immaterial Subsidiary
together with the Billings of all other Immaterial Subsidiaries affected by such
event or circumstance referred to in such clause, shall exceed 5% of the
aggregate Billings for the most recently completed Test Period of the Obligor
Group.

 

-91-



--------------------------------------------------------------------------------

Section 8.04 Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02, including in any bankruptcy or insolvency proceeding, any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, or face amounts of the Loans, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the payment of all other Obligations of the Obligor Group that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

Administrative Agent and Other Agents

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to

 

-92-



--------------------------------------------------------------------------------

connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent”, and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article X as if set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Agents may execute any of its duties
under this Agreement or any other Loan Document by or through Affiliates,
agents, employees or attorneys-in-fact, such sub-agents as shall be deemed
necessary by the Agents, and shall be entitled to advice of counsel, both
internal and external, and other consultants or experts concerning all matters
pertaining to such duties. The Agents shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable to
any Lender for any action taken or omitted to be taken by any of them under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

Section 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan

 

-93-



--------------------------------------------------------------------------------

Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Signing Date specifying its
objection thereto.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower and the other Loan Parties
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

Section 9.07 Indemnification of Agents and Expense Reimbursement. Whether or not
the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities

 

-94-



--------------------------------------------------------------------------------

resulting from such Agent-Related Person’s own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto, if any. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.

Section 9.08 Agents in Their Individual Capacities. DBS and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though DBS were not the Administrative Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, DBS or its Affiliates may receive
information regarding any Loan Party or any Affiliate of a Loan Party (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, DBS shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent.

Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and Borrower.
If the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
appointment of a successor agent shall require the consent of Borrower at all
times other than during the existence of an Event of Default under
Section 8.01(f) or (g) (which consent of Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the Signing
Date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and Borrower, a successor agent
from among the Lenders. Upon the acceptance of its appointment as successor
agent hereunder, the Person acting as such successor agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Section 10.04 and Section 10.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Agreement. If no successor agent has accepted appointment as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the

 

-95-



--------------------------------------------------------------------------------

execution and filing or recording of such instruments or notices, as may be
necessary or desirable, or as the Required Lenders may reasonably request, in
order to otherwise ensure that the Collateral and Guarantee Requirement is
satisfied, the Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.09 and Section 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11 Collateral and Guaranty Matters. Each of the Lenders agrees:

(a) That any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Banker’s Guarantees, (ii) that is sold or to be sold (or
otherwise transferred or disposed of) as part of or in connection with any sale
(or other transfer or disposition) permitted hereunder or under any other Loan
Document, (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01 or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (b) or (c) below;

 

-96-



--------------------------------------------------------------------------------

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be an Obligor as a result of a transaction permitted hereunder

(c) if any Guarantor shall cease to be a Material Subsidiary (as certified in
writing by a Responsible Officer), such (i) Guarantor shall be automatically
released from its obligations under any Guaranty and (ii) any Liens granted by
such Guarantor or Liens on the Equity Interests of such Guarantor shall be
automatically released.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.01 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it.

Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

Section 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional

 

-97-



--------------------------------------------------------------------------------

individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

(b) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

Section 9.14 Withholding Tax.

(a) To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equal to any applicable
withholding tax. If any Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from any amount paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered or was not properly executed, or because such Lender
failed to notify the Administrative Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding tax ineffective), such
Lender shall indemnify and hold harmless the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting or expanding the obligation of the Borrower to do so) for
all amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties, additions to tax or interest thereto,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such tax was correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.

(b) Each Lender hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Section 9.14. The agreements in this Section 9.14 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Facility and
the repayment, satisfaction or discharge of all Obligations. Unless required by
applicable Laws, at no time shall the Administrative Agent have any obligation
to file for or otherwise pursue on behalf of a Lender any refund of Taxes
withheld or deducted from funds paid for the account of such Lender.

 

-98-



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08 without the written
consent of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Banker’s Guarantee (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.06(c) or Section 8.04 without the
written consent of each Lender affected thereby; or

(e) release all or substantially all of the value of the Guarantees or any
material amount of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; provided that any
transaction permitted under Section 7.04 or Section 7.05 shall not be subject to
this clause (e) to the extent such transaction does not result in the release of
all or substantially all of the Guarantee or any material portion of the
Collateral, respectively;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document and (ii) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, and related documents executed by Subsidiaries in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent.

 

-99-



--------------------------------------------------------------------------------

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrower
and the Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other
communications to the Administrative Agent pursuant to Article II shall not be
effective until actually received by such Person during the person’s normal
business hours. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence or willful misconduct. All
telephonic notices to the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(d) Notice to Other Loan Parties. The Borrower agrees that notices to be given
to any other Loan Party under this Agreement or any other Loan Document may be
given to the Borrower in accordance with the provisions of this Section 10.02
with the same effect as if given to such other Loan Party in accordance with the
terms hereunder or thereunder.

 

-100-



--------------------------------------------------------------------------------

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
syndication, execution, delivery and administration of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), including all Attorney Costs of
Shearman & Sterling llp and one local and foreign counsel in each relevant
jurisdiction (to the extent consented to by the Borrower (such consent not to be
unreasonably withheld or delayed)), and (b) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all costs and
expenses incurred in connection with any workout or restructuring in respect of
the Loans, all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of a single lead counsel to the Administrative Agent and one local counsel
in each relevant jurisdiction). The foregoing costs and expenses shall include
all reasonable search, filing, recording and title insurance charges and fees
related thereto, and other reasonable and documented out-of-pocket expenses
incurred by any Agent. The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid within ten (10) Business
Days of receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

Section 10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, advisors, agents and other representatives of
the foregoing (collectively the “Indemnitees”) from and against any and all
losses, claims, damages, liabilities and reasonable and documented or invoiced
out-of-pocket fees and expenses (including reasonable Attorney Costs of one
counsel for all Indemnitees and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee)) of any such Indemnitee in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan, Banker’s Guarantee or the use or
proposed use of the proceeds therefrom, or (c) any actual or alleged presence or
release of Hazardous Materials on, at, under or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to the Borrower, any
Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,

 

-101-



--------------------------------------------------------------------------------

investigation, litigation or proceeding) (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
Affiliates, controlling persons, directors, officers, employees, agents,
advisors, or members of any of the foregoing, (y) a material breach of the Loan
Documents by such Indemnitee or of any of its Affiliates, controlling persons,
directors, officers, employees, agents, advisors, or members of any of the
foregoing, or (z) disputes between and among Indemnitees. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Signing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, partners, stockholders
or creditors or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
or contribution rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or transfer any of
its rights or obligations hereunder except to an Eligible Assignee. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

-102-



--------------------------------------------------------------------------------

(b) Subject to the conditions set forth below, any Lender may assign to one or
more assignees (“Assignees”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment or the Loans)
with the prior written consent (such consent not to be unreasonably withheld or
delayed) of the Administrative Agent, and upon notice to the Borrower.
Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall be an integral multiple of $2,500,000 unless the
Borrower and the Administrative Agent otherwise consent or, if less, all of such
Lender’s remaining Loans and Commitments, provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(ii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption; and

(iii) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f).

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500 (which
may be waived by the Administrative Agent in its sole discretion), from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effectiveness of such assignment). Upon
request, and the surrender by the assigning Lender of its Note (if any), the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(e). For greater
certainty, any assignment by a Lender pursuant to this Section 10.07 shall not
in any way constitute or be deemed to constitute a novation, discharge,
recession, extinguishment or substitution of the existing Indebtedness and any
Indebtedness so assigned shall continue to be the same obligation and not a new
obligations.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

-103-



--------------------------------------------------------------------------------

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 10.01(a), (b), (c), (d) or (e) that directly and adversely
affects such Participant. Subject to Section 10.07(f), the Borrower agrees that
each Participant shall be entitled to the benefits of Section 3.01 (subject to
the requirements of Section 3.01(e) and Section 3.01(f)), 3.04 and 3.05 (through
the applicable Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(b). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a Change in Law after the
sale of the participation takes place or the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable and such liability shall remain
with the Granting Lender, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent, assign all or any portion of its right to receive payment
with respect to any Loan to the Granting Lender and (ii) disclose

 

-104-



--------------------------------------------------------------------------------

on a confidential basis any non-public information relating to its funding of
Loans to any rating agency, commercial paper dealer or provider of any surety or
Guarantee Obligation or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) The Borrower shall cause any Loans assigned to it pursuant to this Agreement
to be cancelled to the extent permitted by applicable law and not giving rise to
adverse tax consequences the Borrower or the Subsidiaries. Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, the
Borrower shall not have any rights to receive information required to be
delivered to the Lenders hereunder (including rights to participate in calls or
meetings with other Lenders), other than the right to receive notices of
Borrowings, notices of prepayments and other administrative notices in respect
of its Loans or Commitments required to be delivered to Lenders pursuant to
Article II.

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(g) or Section 10.07(i),
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner regulating any
Lender; (i) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Borrowings. For the purposes of this Section 10.08, “Information” means all
information received from any Loan Party or its Affiliates or its Affiliates’
directors, officers, employees, trustees, investment advisors or agents,
relating to the Borrower or any of their subsidiaries or their business, other
than any such information that is publicly available to any Agent or any Lender
prior to disclosure by any Loan Party other than as a result of a breach of this
Section 10.08, including, without limitation, information delivered pursuant to
Section 6.01, 6.02 or 6.03 hereof.

 

-105-



--------------------------------------------------------------------------------

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default and upon the consent of the Administrative Agent (not to be unreasonably
limited or delayed), each Lender and its Affiliates is authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Loan Party and its Subsidiaries) to the fullest extent permitted
by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates, to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations then due and owing to such Lender and its
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be denominated in a currency different from that
of the applicable deposit or Indebtedness. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

Section 10.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

Section 10.11 Integration. This Agreement, together with the other Loan
Documents and the Fee Letter, comprises the complete and integrated agreement of
the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

Section 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

Section 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

-106-



--------------------------------------------------------------------------------

Section 10.14 GOVERNING LAW.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

Section 10.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender that each such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

Section 10.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that

 

-107-



--------------------------------------------------------------------------------

in which such sum is denominated in accordance with the applicable provisions of
this Agreement (the “Agreement Currency”), be discharged only to the extent that
on the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

Section 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any property of any such Loan Party, without the prior written
consent of the Administrative Agent. The provision of this Section 10.18 are for
the sole benefit of the Lenders and shall not afford any right to, or constitute
a defense available to, any Loan Party.

Section 10.19 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-108-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PAN-ASIA iGATE SOLUTIONS, as Borrower By:  

/s/    Abdool Fareed Soreefan

  Name:    Abdool Fareed Soreefan   Title:      Director

 

By:  

/s/    Mukund Srinath

  Name:    Mukund Srinath   Title:      

[Signature Page to Pan-Asia iGate Credit Agreement]



--------------------------------------------------------------------------------

DBS BANK LTD., SINGAPORE,

as Administrative Agent

By:  

/s/ Probal Banerjee

  Name:    Probal Banerjee  

Title:      Senior Vice President,

               Institutional Banking Group

[Signature Page to iGate Credit Agreement]



--------------------------------------------------------------------------------

Administrative Agent’s Office, Certain Addresses for Notice

 

Annex-I-1